 Case 18-00507-als11   Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54     Desc
                         Main Document    Page 1 of 62



                     UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF IOWA

In Re:                                  )    Case No. 18-00507-als11
                                        )
SIVYER STEEL CORPORATION                )    Chapter 11
                                        )
       Debtor and Debtor in Possession. )    Hon. Anita L. Shodeen
                                        )
c/o Robert J. Silhacek                  )    DISCLOSURE STATEMENT WITH RESPECT
Turning Point Management Advisors       )    TO DEBTOR’S PLAN OF LIQUIDATION
333 Washington Avenue North             )    DATED NOVEMBER 18, 2019
Suite 300                               )
Minneapolis, Minnesota 55401            )    No Hearing Set.
                                        )
EIN: XX-XXXXXXX                         )
_____________________________________ )




November 18, 2019                     Jeffrey D. Goetz, Esq., AT0002832
                                      Vincent R. Ledlow, Esq., AT0013348
                                      BRADSHAW, FOWLER, PROCTOR &
                                      FAIRGRAVE, P.C.
                                      801 Grand Ave., Ste. 3700
                                      Des Moines, IA 50309-8004
                                      Telephone: (515) 246-5817
                                      Facsimile: (515) 246-5808
                                      goetz.jeffrey@bradshawlaw.com
                                      ledlow.vincent@bradshawlaw.com

                                      General Reorganization Counsel to
                                      the Debtor and Debtor in Possession
    Case 18-00507-als11           Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                           Desc
                                    Main Document    Page 2 of 62



I.        INTRODUCTION

        Sivyer Steel Corporation (the “Debtor”) submits this disclosure statement (the
“Disclosure Statement”) to holders of Claims against, and Interests in, the Debtor in connection
with its solicitation of acceptances of a Plan of Liquidation Dated November 18, 2019 (the
“Plan”).1

         This Disclosure Statement describes the key aspects of the Plan, the Debtor’s Chapter 11
bankruptcy case (the “Case”), the Debtor’s plan for its liquidation and wind down, and the
formation and operation of a Liquidating Trust. The Liquidating Trust will: (i) liquidate the
Debtor’s remaining assets; (ii) pursue claims and Causes of Action on behalf of stakeholders;
(iii) analyze and reconcile Claims filed against the Debtor’s Estate; and (iv) make distributions to
Holders of Allowed Claims. For a complete understanding of the Plan, you should read this
Disclosure Statement, the Plan, and the exhibits and schedules attached to each.

       The Debtor believes confirmation of the Plan is in the best interests of all parties,
including the Debtor’s Creditors and the Estate, and urges Creditors to vote to accept the Plan.

To be counted, a ballot containing your vote to accept or to reject the Plan must be received
by Jeffrey D. Goetz, Esq., Bradshaw Fowler, Proctor & Fairgrave, P.C., 801 Grand
Avenue, Suite 3700, Des Moines, IA 50309 by no later than 4:00 p.m. (Central Standard
Time) on a date to be set by the Court by separate notice.

TO RECEIVE A DISTRIBUTION FROM THE LIQUIDATING TRUST ON ACCOUNT
OF AN ALLOWED CLAIM, HOLDERS OF ALLOWED CLAIMS MUST PROVIDE
THE DEBTOR AND/OR THE LIQUIDATING TRUSTEE WITH THEIR FEDERAL
EMPLOYMENT IDENTIFICATION NUMBER (“FEIN”) AND/OR THEIR FEDERAL
TAX ID NUMBER. THE FAILURE TO SUBMIT A FEIN AND/OR A FEDERAL TAX
ID NUMBER MAY CAUSE THE HOLDER OF A CLAIM TO FORFEIT A RIGHT TO A
DISTRIBUTION OF ESTATE ASSETS.

          NO REPRESENTATIONS CONCERNING THE DEBTOR ARE AUTHORIZED

BY THE DEBTOR OTHER THAN AS SET FORTH IN THIS DISCLOSURE

STATEMENT.               ANY REPRESENTATIONS OR INDUCEMENTS OTHER THAN

THOSE CONTAINED IN THIS DISCLOSURE STATEMENT SHOULD NOT BE

RELIED UPON BY YOU IN ARRIVING AT YOUR DECISION REGARDING

WHETHER OR NOT TO VOTE FOR THIS PLAN.                                                   ANY NON-DEBTOR

1
      Capitalized terms not defined in the Disclosure Statement shall have the meanings assigned to them in the Plan.

                                                          2
Case 18-00507-als11   Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54   Desc
                        Main Document    Page 3 of 62



REPRESENTATIONS AND INDUCEMENTS SHOULD BE REPORTED TO COUNSEL

FOR THE DEBTOR WHO WILL DELIVER SUCH INFORMATION TO THE COURT

FOR SUCH ACTION AS MAY BE DEEMED APPROPRIATE.

     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS

NOT BEEN SUBJECTED TO A CERTIFIED AUDIT. HOWEVER, THE DATA IN THE

DEBTOR’S POSSESSION IS BASED ON THE RECORDS OF THE DEBTOR.

ALTHOUGH GREAT EFFORT HAS BEEN TAKEN TO MAKE SURE IT FAIRLY

REPRESENTS THE CURRENT POSITION OF THE DEBTOR, THE DEBTOR IS

UNABLE TO WARRANT OR REPRESENT THAT THE INFORMATION CONTAINED

IN THIS DISCLOSURE STATEMENT IS WITHOUT ANY INACCURACY.

     FOR THE CONVENIENCE OF HOLDERS OF CLAIMS AND INTERESTS,

THIS DISCLOSURE STATEMENT SUMMARIZES THE TERMS OF THE PLAN. IF

THERE IS ANY INCONSISTENCY BETWEEN THE PLAN AND THE DISCLOSURE

STATEMENT, THE TERMS OF THE PLAN ARE CONTROLLING. SUMMARIES OF

CERTAIN PROVISIONS OF AGREEMENTS REFERRED TO IN THIS DISCLOSURE

STATEMENT ARE NOT COMPLETE AND ARE SUBJECT TO THE FULL TEXT OF

THE APPLICABLE AGREEMENTS.

     SECTION 1125 OF THE BANKRUPTCY CODE REQUIRES THERE BE A

POSTPETITION DISCLOSURE IN THE FORM OF A DISCLOSURE STATEMENT

THAT PROVIDES “ADEQUATE INFORMATION” TO CREDITORS BEFORE

ANYONE MAY SOLICIT ACCEPTANCES OF A CHAPTER 11 PLAN.                     THIS

DISCLOSURE STATEMENT IS PREPARED IN ACCORDANCE WITH §1125 OF THE

BANKRUPTCY     CODE     TO    PROVIDE     “ADEQUATE     INFORMATION”       TO



                                      3
 Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                  Desc
                              Main Document    Page 4 of 62



CREDITORS IN THIS CASE. CREDITORS ARE URGED TO CONSULT THEIR OWN

INDIVIDUAL COUNSEL AND TO REVIEW ALL RECORDS IN THIS CASE TO

FULLY UNDERSTAND THE DISCLOSURES MADE, THE PLAN, AND ANY OTHER

PERTINENT INFORMATION IN THE CASE.                              THE PLAN IS COMPLEX,

ESPECIALLY SINCE IT REPRESENTS A PROPOSED LEGALLY BINDING

AGREEMENT,          AND     ANY     INTELLIGENT          JUDGMENT         CONCERNING           ANY

PROPOSED PLAN CANNOT BE MADE WITHOUT FULLY UNDERSTANDING THE

INFORMATION CONTAINED IN THE PLAN AND DISCLOSURE STATEMENT.

THIS DISCLOSURE STATEMENT IS NOT INTENDED TO TAKE THE PLACE OF

THE PLAN. EACH CREDITOR IS URGED TO STUDY THE PLAN IN FULL AND TO

CONSULT THEIR COUNSEL WITH RESPECT TO THE PLAN, ITS TAX

IMPLICATIONS, AND ITS EFFECT ON THE CREDITOR’S RIGHTS.

       Any Creditor who has questions regarding the Plan or the Disclosure Statement may
contact counsel for the Debtor:

Jeffrey D. Goetz, Esq., AT0002832
Vincent R. Ledlow, Esq., AT0013348
Bradshaw, Fowler, Proctor & Fairgrave, P.C.
801 Grand Avenue, Suite 3700
Des Moines, IA 50309-8004
515/246-5817
515/246-5808 FAX
goetz.jeffrey@bradshawlaw.com
ledlow.vincent@bradshawlaw.com

General Reorganization Counsel for Debtor
And Debtor in Possession

         The cost of distributing the Plan and Disclosure Statement, as well as the costs, if any, of
soliciting acceptances, will be paid from property of the Estate as defined in the Plan and as
allowed by the Bankruptcy Court. The Professional Fees of the Debtor’s professionals are not
contingent upon the acceptance of the Plan and are payable as a cost of administration upon
Bankruptcy Court approval.


                                                 4
 Case 18-00507-als11    Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                       Desc
                          Main Document    Page 5 of 62



II.     SUMMARY OF THE PLAN

 GENERAL OVERVIEW OF THE PLAN
 Plan                Plan of Liquidation Dated November 18, 2019

                     The Plan contemplates the transfer of all the Debtor’s remaining assets to the
 General Purpose     Liquidating Trust for the benefit of Holders of Allowed Claims, following any
                     payments or transfers made on or before the Effective Date to the Holders of
                     Allowed Claims or Interests and as provided for in the Plan. The Holders of
                     the Allowed Class 2 TBK Secured Claim, the Class 3 FCF Secured Claim,
                     Allowed Professional Fee Claims, Allowed Administrative Claims, Allowed
                     Non-Tax Priority Claims, Allowed Unclassified Priority Claims and Allowed
                     Class 4 General Unsecured Claims shall share in the proceeds from the
                     Liquidating Trust, but only to the extent provided in the Plan. The provisions
                     of the Liquidating Trust and the Plan shall be implemented under the direction
                     of the Liquidating Trustee. The Debtor and the Committee shall select and
                     identify the initial Trustee of the Liquidating Trust within ten (10) days before
                     the Confirmation Hearing. The Liquidating Trustee will be compensated at
                     that Person’s regular hourly rate in an amount to be determined and disclosed
                     prior to the Confirmation Hearing. The terms, conditions, and provisions of
                     the Liquidating Trust Agreement will be prepared and finalized within ten (10)
                     days prior to the Confirmation Hearing pursuant to an agreement among the
                     Debtor, the Liquidating Trustee, and the Committee. A copy of the
                     Liquidating Trust Agreement will be provided to all parties in interest at least
                     five (5) days prior to the Confirmation Hearing.



 SUMMARY OF CLAIMS
 Administrative      Administrative Claims consist of two subcategories: (i) Allowed Professional
 Claims              Fee Claims; and (ii) Allowed Other Administrative Claims.

 (Unclassified)      Allowed Professional Fee Claims consist of the Allowed Administrative
                     Claims of Professional Persons, including attorneys, accountants, and financial
                     advisors retained by the Debtor or the Committee, or to be compensated under
                     §§327, 328, 330, 331, 363, 503 or 1103 of the Bankruptcy Code.

                     Allowed Other Administrative Claims consist of expenses which are or
                     become Allowed under §503(b) of the Bankruptcy Code, other than Allowed
                     Professional Fee Claims, which are entitled to priority under §507(a)(2) of the
                     Bankruptcy Code, and shall include: (i) any actual and necessary costs and
                     expenses incurred by the Debtor after the Petition Date with respect to
                     preserving the Estate and operating the Debtor’s business; (ii) §503(b)(9)
                     Claims; (iii) Administrative Claims; and (iv) all fees and charges properly
                     assessed against the Estate under 28 U.S.C. §1930.

                     The Holders of Allowed Professional Fee Claims and Allowed Other
                     Administrative Claims will be paid in full by the Liquidating Trust according



                                               5
    Case 18-00507-als11           Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                           Desc
                                    Main Document    Page 6 of 62


                               to the Plan and Liquidating Trust Agreement.

                               The Debtor estimates unpaid Allowed Professional Fee Claims will be
                               approximately $340,000.002 as of the Effective Date.

                               The Debtor estimates that unpaid Allowed Other Administrative Claims will be
                               approximately $266,043.00, as of the Effective Date.3

    Unclassified               Unclassified Priority Claims consist of Unsecured Claims of the kind specified
    Priority Claims            in §507(a)(8) of the Bankruptcy Code, whether in the nature of priority tax
                               claims or other priority claims but not including Non-Tax Priority Claims or
    (Unclassified)             Administrative Claims.

                               The Holders of Allowed Unclassified Priority Claims will be paid in full by the
                               Liquidating Trust, net of any Assumed Liability, and will receive their share of
                               Liquidating Trust Assets according to the Plan and Liquidating Trust
                               Agreement.

                               The Debtor estimates that Allowed Unclassified Priority Claims will be
                               approximately $1,250.00, as of the Effective Date.

    Class 1 Claim              Non-Tax Priority Claims consist of Unsecured Claims of the kind specified in
                               §§507(a)(4) through (7) of the Bankruptcy Code, including priority wage or
                               benefit claims or other priority Claims but not including Unclassified Priority
    (Non-Tax Priority          Claims or Administrative Claims.
    Claims)
                               The Holders of Allowed Non-Tax Priority Claims will be paid in full by the
                               Liquidating Trust and will receive their share of Liquidating Trust Assets
                               according to the Plan and Liquidating Trust Agreement.

                               The Debtor does not believe there are any Class 1 Allowed Non-Tax Priority
                               Claims.

    Class 2 Claim              Class 2 consists of the Secured Claim of TBK Bank SSB (“TBK Bank”).
                               Pursuant to the APA between the Debtor and Sevier Steel Castings LLC
                               (“SSC”), which was approved by the Bankruptcy Court on July 26, 2018, SSC
    (TBK Bank)                 refinanced the note with TBK and entered into a new financing agreement with
                               TBK. As such, the Debtor is no longer obligated on the secured note with
                               TBK. The Holder of the Class 2 Claim shall, therefore, receive no Distribution
                               under the Plan on account of the Class 2 Claim which is deemed to be

2
    The Professional Fee Claim estimate of $340,000.00 includes the following: (1) estimated fees of the Liquidating
    Trustee, counsel for the Liquidating Trustee, and financial advisor for the Liquidating Trustee in the amount of
    $50,000.00; (2) estimated fees for the Debtor’s professionals in the amount of $150,000.00; and (3) estimated fees
    for the Committee’s professionals in the amount of $140,000.00.
3
    The Allowed Other Administrative Claims estimate of $266,043.00 includes the following: (1) agreed
    Administrative expense claim of Constellation New Energy in the amount of $112,928.61 pursuant to the
    Stipulation and Consent Order entered on November 19, 2018 (Docket No. 267); and (2) estimate of 503(b)(9)
    claims in the amount of $153,114.00.


                                                           6
Case 18-00507-als11     Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                        Desc
                          Main Document    Page 7 of 62


                     Unimpaired.

                     Any Unsecured Claims asserted by TBK Bank are deemed fully satisfied and
                     discharged pursuant to the Settlement Agreement among the Debtor, the
                     Committee, TBK Bank, and FCF which was filed with the Court November
                     13, 2018 and which was approved by the Court December 11, 2018 (Docket
                     No. 270) (subsequently referred to simply as the “Settlement Agreement”).
                     Such Claim will, therefore, not receive any Distribution under the Plan.

Class 3 Claim        Class 3 consists of the Allowed Secured Claim of FCF Partners, LP (“FCF”) in
                     the amount of $150,000.00, pursuant to the Settlement Agreement. FCF’s
                     Allowed Secured Claim was satisfied pursuant to the Settlement Agreement
(FCF)                through a payment by the Debtor to TBK Bank in the amount of $150,000.00.
                     This payment was because of an inter-creditor agreement among the Debtor,
                     FCF, and TBK Bank prohibiting FCF from receiving any money on account of
                     its Secured Claim unless and until TBK Bank was paid in full. FCF’s Proof of
                     Claim, evidenced by Claim No. 69 filed in this Case that asserts a Secured
                     Claim in the amount of $327,775.00 is deemed disallowed pursuant to the
                     Settlement Agreement.

                     Because FCF’s Allowed Secured Claim was satisfied in full pursuant to the
                     Settlement Agreement, FCF will receive no Distribution under the Plan and is
                     deemed Unimpaired.
                     The parties to the Settlement Agreement further agreed FCF’s Unsecured
                     Claim, filed as Claim No. 70 in the Case, is not Allowed, and FCF shall not
                     receive any Distribution on account of such Unsecured Claim under the Plan.

Class 4 Claims       Class 4 General Unsecured Claims consist of any Unsecured Claim arising
                     prior to the Petition Date that is not an Administrative Claim, Unclassified
(General Unsecured   Priority Claim, Non-Tax Priority Claim, Class 2 Claim, Class 3 Claim, or Class
Claims)              5 Interest (Interests of Equity Interest Holders which are described below).

                     General Unsecured Claims are Impaired under the Plan. The Holders of
                     Allowed General Unsecured Claims will receive a Pro Rata share of the
                     Liquidating Trust Assets according to the Plan and the Liquidating Trust
                     Agreement. No interest shall accrue on Class 4 Claims.

                     According to the Debtor’s calculations, the Allowed General Unsecured
                     Claims total $10,064,652.00. The Debtor’s best judgment regarding the funds
                     available for distribution to holders of such claims is set forth on Exhibit D to
                     this Disclosure Statement.

Class 5 Equity       Class 5 Equity Interests consist of Interests held by Equity Interest Holders,
Interests            which include: (i) shares in a corporation, whether or not transferable or
                     denominated as “stock” or as a similar security; (ii) interests of a limited
                     partner in a limited partnership; or (iii) warrants or rights, other than rights to
                     convert, purchase, sell, or subscribe to a share, security, or interest of a kind
                     specified in (i) or (ii). Equity Interest Holders shall receive no Distribution
                     under the Plan, and all Equity Interests will be cancelled on the Effective Date.


                                               7
 Case 18-00507-als11         Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                      Desc
                               Main Document    Page 8 of 62


                         Equity Interest Holders, therefore, are an Impaired class of Interests.

 IMPLEMENTING THE PLAN
 Funding                 The Plan will be funded by the orderly liquidation of all remaining property of
                         the Estate (including recoveries from Causes of Action) as well as from
                         amounts received under the APA and Sale Order. Distributions will be made
                         from the Liquidating Trust after the Effective Date or as soon as reasonably
                         practicable after the Effective Date under the terms of the Plan and the
                         Liquidating Trust Agreement.

 Effective Date          The Effective Date occurs after the occurrence of: (i) entry of the Confirmation
                         Order by the Bankruptcy Court provided its effect has not been stayed. If the
                         entered Confirmation Order is the subject of any appeal, request for
                         reconsideration, or other review, no stay of the Confirmation Order shall be
                         deemed to be in effect; (ii) execution and delivery of the Liquidating Trust
                         Agreement, in form and substance satisfactory to the Committee, including the
                         occurrence of all conditions precedent to the effectiveness of the Liquidating
                         Trust Agreement; (iii) delivery or effectuation of all other documents or
                         agreements necessary to consummate the Plan; and (iv) appointment of the
                         Liquidating Trustee by the Debtor and the Committee upon notice to the
                         Bankruptcy Court.

                         The Effective Date will be March 1, 2020. However, if a stay of the
                         Confirmation Order is in effect on such day, then the Effective Date shall be
                         the first day after which, if the Confirmation Order has not been vacated, no
                         stay of the Confirmation Order is in effect and all other conditions precedent,
                         as stated above, have occurred.


III.   VOTING & CONFIRMATION PROCEDURES

        Under the Bankruptcy Code, classes of claims that are unimpaired under a Chapter 11
plan are deemed to accept the plan and are not entitled to vote on the plan. Classes of claims and
interests that are not entitled to receive any distribution on account of their claims or interests are
deemed to have rejected the plan and are not entitled to vote to accept or reject the plan.

      Under the terms of the Plan, the Holders of Claims in Class 4 (General Unsecured
Claims) are Impaired and are entitled to vote to accept or reject the Plan.

    Votes on the Plan are not being solicited from Holders of Allowed Administrative Claims,
Allowed Unclassified Priority Claims, Allowed Non-Tax Priority Claims (Class 1), the TBK
Bank Secured Claim (Class 2), and the FCF Secured Claim (Class 3), which are Unimpaired and
deemed to have accepted the Plan. Votes on the Plan are also not being solicited from Holders
of Equity Interests (Class 5). Holders of Equity Interests will receive no Distribution under the
Plan and, therefore, are deemed to have rejected the Plan and are not entitled to vote to accept or
reject the Plan.


                                                   8
Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                 Desc
                             Main Document    Page 9 of 62



  A. Voting Procedures
      If you are entitled to vote to accept or reject the Plan, a ballot is enclosed for the purpose
  of voting on the Plan. Please carefully follow the instructions set forth in the ballot and vote
  and return your ballot to:

                  IF BY FIRST CLASS MAIL, HAND DELIVERY,
            FACSIMILE, ELECTRONIC MAIL, OR OVERNIGHT COURIER:

                                  Jeffrey D. Goetz, Esq.
                     BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.
                             801 Grand Avenue, Suite 3700
                              Des Moines, IA 50309-8004
                         E-mail: goetz.jeffrey@bradshawlaw.com
                                Facsimile: (515) 246-5808

     TO BE COUNTED, YOUR BALLOT ACCEPTING OR REJECTING THE PLAN

  MUST BE RECEIVED NO LATER THAN THE VOTING DEADLINE, WHICH IS

  YET TO BE SET BY THE COURT (THE “VOTING DEADLINE”).

     ANY BALLOT WHICH IS EXECUTED BUT DOES NOT INDICATE AN

  ACCEPTANCE OR REJECTION OF THE PLAN, OR FOR WHICH BOTH THE

  ACCEPTANCE AND REJECTION BOX IS CHECKED, WILL BE DEEMED AN

  ACCEPTANCE OF THE PLAN. ANY BALLOT THAT IS EITHER UNRETURNED

  BY THE VOTING DEADLINE OR IS RETURNED BUT NOT EXECUTED WILL BE

  CONSIDERED NULL AND VOID AND WILL NOT BE COUNTED.

      If you are a Holder of a Claim entitled to vote on the Plan and did not receive a ballot,
  received a damaged ballot or lost your ballot, or if you have any questions concerning the
  Disclosure Statement, the Plan or the procedures for voting on the Plan, please call counsel
  for the Debtor, Bradshaw, Fowler, Proctor & Fairgrave, P.C., Attention: Jeffrey D. Goetz,
  Esq. or Vincent R. Ledlow, Esq., 515-243-4191.

  B. Hearing on Sufficiency of Disclosure Statement & Plan Confirmation
     The Court has not yet approved the Disclosure Statement or confirmed the Plan. The
  Debtor has filed a motion asking the Court to exercise the authority it is given by Bankruptcy
  Code §105(d)(2)(b) to authorize the Debtor to submit the Plan to Creditors and interested


                                                9
 Case 18-00507-als11           Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                 Desc
                                Main Document     Page 10 of 62



      parties on a conditional basis and to combine the hearing on final approval of the Disclosure
      Statement with the hearing on confirmation of the Plan.

          As of the filing of the Plan, the Bankruptcy Court has not yet scheduled a combined
      hearing on approval of the Disclosure Statement and confirmation of the Plan. The Debtor
      has filed a motion asking the court to issue an “Order and Notice of Deadlines and Hearing
      on First Amended Joint Combined Disclosure Statement and Plan of Liquidation”, a copy of
      which will be enclosed with the Plan when it is mailed to you.

          Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after notice, to
      hold a hearing to determine whether the Disclosure Statement meets the adequacy
      requirements of §1125 of the Bankruptcy Code and whether the Plan meets the requirements
      for confirmation established by §1129 of the Bankruptcy Code. Any party in interest may
      object to the adequacy of the Disclosure Statement or confirmation of the Plan.

           Objections, if any, to the adequacy of the Disclosure Statement or confirmation of the
      Plan must: (i) be in writing; (ii) state the name and address of the objecting party and the
      nature of the Claim or Interest of such party; (iii) state with particularity the basis and nature
      of any objection; and (iv) under Bankruptcy Rule 3020(b)(1), be filed, together with proof of
      service, with the Bankruptcy Court and served on the following parties: (a) counsel to the
      Debtor, Bradshaw, Fowler, Proctor & Fairgrave, P.C. (Attn: Jeffrey D. Goetz, Esq.);
      (b) counsel to the Committee, Michael Best & Friedrich, LLP, 601 Pennsylvania Ave., NW,
      Suite 700 South, Washington, D.C. 20004 (Attn: Jonathan L. Gold, Esq.); and (c) Office of
      the United States Trustee, Federal Building, Room 793, 210 Walnut Street, Des Moines,
      Iowa 50309 (Attn: James L. Snyder, Esq.). The deadline to file an objection as the adequacy
      of the disclosures in the Disclosure Statement or to confirmation of the Plan has not yet been
      set.

      UNLESS AN OBJECTION TO THE SUFFICIENCY OF THE DISCLOSURE
      STATEMENT OR PLAN CONFIRMATION IS TIMELY SERVED AND FILED, IT
      MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

IV.      OVERVIEW OF THE PLAN

         The following is an overview of certain material provisions of the Plan. The following
summaries of the material provisions of the Plan do not purport to be complete and are qualified
in their entirety by reference to the relevant provisions of the Plan, including all exhibits.

      A. General Information Concerning Treatment of Claims & Interests
         The Plan provides for satisfaction in full of the Allowed Administrative Claims, Allowed
      Unclassified Priority Claims, Allowed Non-Tax Priority Claims (Class 1), the TBK Bank




                                                   10
    Case 18-00507-als11            Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                       Desc
                                    Main Document     Page 11 of 62



       Secured Claim (Class 2)4 and the FCF Secured Claim (Class 3)5, all of which are Unimpaired
       and deemed to have accepted the Plan. Votes on the Plan are not being solicited from Equity
       Interest Holders (Class 5). Equity Interest Holders will receive no Distribution under the Plan
       and, therefore, are deemed to have rejected the Plan and are not entitled to vote to accept or
       reject the Plan. Those Creditors holding Allowed General Unsecured Claims (Class 4) shall
       be entitled to vote to accept or reject the Plan.

           The Debtor believes the Plan provides Distributions to all Classes of Claims and Interests
       that reflect an appropriate resolution of the Claims and Interests, taking into account the
       differing nature and priority of such Claims and Interests under the Bankruptcy Code and
       applicable law.

       B. Summary of Distributions
           The following table describes the treatment of Claims and Interests under the Plan.

                                                            Impairment &        Estimated Allowed       Estimated
          Class                    Treatment
                                                             Voting Status        Amounts Due          Recovery %

                                                                               Professional Fee
                                                                               Claims of
                                                                               $340,000.00 (for past
        Allowed                                               Unimpaired       or future services &
      Administrative         100% payment under                                expenses).
                                                                                                         100%
         Claims           Liquidating Trust Agreement        Not entitled to
      (Unclassified)                                             vote.
                                                                               Other Administrative
                                                                               Claims of
                                                                               $266,043.00.

                                                              Unimpaired       Internal Revenue
       Unclassified       100% payment, net Assumed
                                                                               Service Claim of
      Priority Claims     Liabilities, under Liquidating                                                 100%
                                                             Not entitled to   $1,250.00.
      (Unclassified)      Trust Agreement
                                                                 vote.

                          Paid in full by the Liquidating
        Class 1                                               Unimpaired
                           Trust, net of any Assumed
    (Non-Tax Priority                                                                   $0                N/A
                              Liability according to         Not entitled to
        Claims)
                          Liquidating Trust Agreement.           vote.

                           Satisfied in full pursuant to      Unimpaired
         Class 2
                            APA and Sale Order; No                                      $0                N/A
       (TBK Bank)                                            Not entitled to
                            Distribution under Plan
                                                                 vote.



4
    Class 2 Claim satisfied in full pursuant to the Settlement Agreement.
5
    Class 3 Claim satisfied in full pursuant to the Settlement Agreement.


                                                            11
Case 18-00507-als11            Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                   Desc
                                Main Document     Page 12 of 62



                                                       Impairment &        Estimated Allowed    Estimated
        Class                  Treatment
                                                        Voting Status        Amounts Due       Recovery %
                                                         Unimpaired
                       Satisfied in full pursuant to
       Class 3
                       Settlement Agreement; No                                   $0              N/A
       (FCF)                                           Not entitled to
                        Distribution under Plan
                                                           vote.
      Class 4                                               Impaired
                        Pro Rata payment under
     (General                                                                 Estimated          1.3%
                      Liquidating Trust Agreement
 Unsecured Claims)                                     Entitled to vote.    $10,064,652.00

                       No Distribution under Plan;          Impaired
     Class 5
                      All Equity Interests Cancelled                              $0              N/A
 (Equity Interests)                                    Not entitled to
                            on Effective Date
                                                           vote.

V.      GENERAL INFORMATION

     A. Description & History of the Debtor’s Business
         Sivyer Steel was founded in 1909 in Milwaukee, Wisconsin. The company expanded in
     the early 1950’s to include a second location in Chicago, Illinois. In 1962, the Chicago
     location was abandoned to allow for the expansion of the Dan Ryan Expressway, and the
     facility in Bettendorf, Iowa was purchased. The Milwaukee location was consolidated into
     the Bettendorf, Iowa location in the early 1970’s, and this remains Sivyer Steel’s only
     location. Sivyer Steel produces complex steel castings for a variety of markets, including
     mining, military, railroad, construction, oil and gas, and energy. Sivyer’s key customers
     include: Komatsu Mining, General Dynamics Land Systems, the Israeli Ministry of Defense,
     Alstom, Siemens, and LOC Performance Products.

     B. Events Leading to the Debtor’s Filing for Chapter 11 Relief
         After the national recession from 2008 through 2009, the steel foundry industry
     anticipated a period of significant growth. The ownership of Sivyer Steel, in preparation for
     that growth, invested over $25.0 million in capital improvements between 2010 and 2014,
     resulting in one of the most capable steel foundries in the U.S. However, the anticipated
     expansion did not materialize; in fact, just the opposite occurred.

         The foundry industry as a whole has historically experienced negative market
     fluctuations that would normally last anywhere from three to nine months. In late 2014, steel
     foundries began to see a slowdown in demand across all the major markets. In mining, it was
     a result of a decline in the purchase of coal. In oil and gas, it was the decline in the price of a
     barrel of oil. These two markets affected construction equipment and the railroads.
     Unfortunately, this recession was much more severe and longer-lasting than any previous
     slowdown.



                                                       12
    Case 18-00507-als11           Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                           Desc
                                   Main Document     Page 13 of 62



          From late 2014 to late 2016, Sivyer Steel reacted to the falling demand for castings by
      aggressively downsizing the company. Salary staff positions were cut by nearly 70% from a
      high of 93 employees to only 26. In addition, the remaining staff took a 10% wage
      reduction. In 2016, the United Steel Workers union membership voted to also accept a 10%
      across the board reduction in wages and extended the expiring contract for another year. In
      October 2017, the union agreed to a new two year contract with no change in wages. The
      company and the union have maintained a very close and cooperative relationship.

          In early 2017, the demand for products produced by the steel foundry industry began to
      rapidly increase, particularly from the mining segment, the growth of which was partially
      driven by the improving price of a barrel of oil. In fact, the demand for mining castings
      increased by over 70% in 2017 compared to 2016. Sivyer was faced with strong demand, an
      increasing backlog of orders, and not enough working capital to support the growth.

VI.       THE CHAPTER 11 CASE6

    As a consequence of the Debtor’s commencement of the Case, all actions and proceedings
against the Debtor and all acts to obtain property from the Debtor were stayed pursuant to §362
of the Bankruptcy Code. Throughout the Case, the Debtor continued to operate its business and
manage its properties as debtor-in-possession under §§1107(a) and 1108 of the Bankruptcy
Code.

      A. Relevant Chapter 11 Filings
          1. Retention of Professionals.
             The Debtor retained various professionals in the Case with the Bankruptcy Court’s
          approval, including: (i) Bradshaw, Fowler, Proctor, & Fairgrave, P.C. as General
          Reorganization Counsel; (ii) Turning Point Management as Chief Restructuring Officer
          and Vice President of Corporate Recovery; (iii) Spencer Fane LLP as Special Conflicts
          Counsel; (iv) Concord Financial Advisors, LLC as Investment Banker; and (v) Vrakas,
          S.C. as Special Tax Accountants and Independent Auditors.

          2. Schedules & Statements.
              The Debtor’s Schedules of Assets and Liabilities and Statement of Financial Affairs
          were submitted and filed with the Bankruptcy Court on the Petition Date (the “Schedules
          and Statements”). The meeting of creditors under §341(a) of the Bankruptcy Code was
          held on April 9, 2018, in Des Moines, Iowa, at which representatives of the Debtor were

6
      Section VI of the Disclosure Statement is only a summary of the Debtor’s Case. For a full list of motions and
      pleadings filed, the Debtor refers parties-in-interest to the Bankruptcy Court’s docket in the Case which can be
      accessed through the Bankruptcy Court’s PACER system (account required) at ecf.iasb.uscourts.gov. The
      docket can also be accessed by requesting a copy of any documents or pleadings from the Debtor’s General
      Reorganization Counsel at no cost.


                                                          13
Case 18-00507-als11       Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                 Desc
                           Main Document     Page 14 of 62



     questioned by creditors, creditors’ representatives, and a representative from the Office of
     the United States Trustee.

         Creditors are expressly referred to the Debtor’s Schedules and Statements, on file in
     the Case, as amended, for the purpose of fully informing themselves as to the assets,
     liabilities, and financial affairs of the Debtor as of the Petition Date. The Debtor reserves
     the right to amend its Schedules and Statements as appropriate and necessary.

     3. Motion To Obtain Post-Petition Financing & To Use Cash Collateral.
        On March 14, 2018, as part of its First Day Motion, the Debtor filed an Emergency
     and Ex Parte Motion for an Interim Order (I) Authorizing Debtor to Use Cash
     Collateral, (II) Authorizing Debtor to Obtain Post-Petition Financing, (III) Granting
     Certain Liens, (IV) Modifying the Automatic Stay, (V) Approving Continuation of
     Factoring Arrangements, and (VI) Requesting a Final Hearing (the “Interim Financing
     Motion”). [Dkt. 21.] On March 28, 2018, the Bankruptcy Court entered an interim order
     granting the Interim Financing Motion (the “Interim Financing Order”). [Dkt. 72]. The
     Court subsequently entered a final financing order on April 25, 2018. [Dkt. 127].

     4. Motions to Sell the Debtor’s Assets.
         On May 11, 2018, the Debtor filed a Motion for Order (I) Authorizing Sale of Assets
     Free and Clear of Liens, Claims and Encumbrances, Subject to Higher or Better Offers;
     (II) Authorizing Assumption and Assignment or Rejection of Leases and Executory
     Contracts; (III) Approving Bidding Procedures for Sale; and (IV) Scheduling Hearing on
     Approval of Sale Motion (the “Sale Motion”). [Dkt. 135.] Amendments to this Motion
     were filed on June 6, 2018 [Dkt. 152] and June 14, 2018. [Dkt. 171]. In the Sale Motion,
     the Debtor sought to sell substantially all of its assets (the “Assets”) at a “Stalking Horse”
     Auction, pursuant to Bidding Procedures and an Asset Purchase Agreement. On June 22,
     2018, the Court entered an Order approving the Debtor’s Bidding Procedures [Dkt. 181],
     which provided for the Auction to be commenced by no later than July 2, 2018 and
     completed by July 3, 2018.

         Other than the Stalking Horse Bid, no Qualified Bids for the Debtor’s Assets were
     received by the Bid Deadline (as defined in the Bid Procedures). As such, an auction was
     not held, and on July 12, 2018, a sale hearing was held to approve the sale of the Assets
     to the Stalking Horse Bidder, SSC, pursuant to the APA. An order was entered on July
     23, 2018 approving the sale. [Dkt. 201].

     5. Complaint filed by the Committee Against SSC
         On October 15, 2018, the Committee filed a Complaint against SSC in the
     Bankruptcy Court, thus commencing Adversary Proceeding No. 18-30057. The
     Complaint in the Adversary Proceeding sets forth claims for breach of the APA, tortious
     interference with a contract, declaratory relief, and turnover. The Adversary Proceeding

                                              14
Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                Desc
                            Main Document     Page 15 of 62



       is currently pending before the Bankruptcy Court. To obtain a copy of the Complaint,
       please contact Debtor’s counsel.
   B. Committee Participation in the Case
          Under §1102(a) of the Bankruptcy Code, the U.S. Trustee appointed the Committee
   on March 19, 2018. The Committee members are: (i) Carpenter Brothers, Inc. (Committee
   Chair); (ii) ASI International Ltd..; (iii) Core for You; (iv) Canfield & Joseph, Inc.; (v)
   ACRO Manufacturing; (vi) RIM Logistics, Ltd.; and (vii) Shenyang Jinli Metals & Minerals.

          The Committee retained Michael Best & Friedrich, LLP as its lead legal counsel, and
   Whitfield & Eddy, P.C. as its local legal counsel. The Committee retained National CRS,
   LLC as its financial advisor.

            Since its appointment, the Committee has taken an active role in the Debtor’s Case.
   Consistent with its duties under §1103 of the Bankruptcy Code, the Committee: (i) consulted
   with the Debtor on the administration of the Case; (ii) investigated the acts, conduct, assets,
   liabilities, and financial condition of the Debtor, the operation of its business, and matters
   relevant to the Case; and (iii) undertook considerable efforts to ensure a vibrant and
   successful sale that would allow the Debtor to continue operating and conducting business
   with its vendors and that provided for the retention of the vast majority of the Debtor’s
   employees.

   C. Current and Historical Financial Conditions

       The identity and the Debtor’s good faith estimates of the fair market value of the Estate’s
   assets as of the Petition Date are in the Debtor’s petition, schedules, and statements, as
   amended, and are incorporated by reference herein. The Debtor’s regular monthly operating
   reports are available from the Clerk of the Bankruptcy Court, online through Public Access
   to the Court’s Electronic Records (“PACER”) (if you have a PACER account), or at no
   charge by requesting a copy from the Debtor’s general reorganization counsel. The Debtor’s
   financial statements for the 2017 tax year are attached to this Disclosure Statement as Exhibit
   A and are incorporated herein by reference.

VII.   FINANCIAL INFORMATION

   A. Assets
      The Debtor believes the following assets, each of which will be transferred to the
   Liquidating Trust no later than seven (7) days after the Effective Date, will be available to
   fund distributions to Creditors under the Plan and the Liquidating Trust Agreement:

       1. Cash Held by the Debtor.
          As of November 18, 2019, the Debtor is holding Cash in the approximate amount of
       $370,000.00.


                                               15
Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                 Desc
                            Main Document     Page 16 of 62



     2. Accounts Receivable.
         Pursuant to the APA by and between the Debtor and SSC, the majority of the
     accounts receivable held by the debtor on the Petition Date were sold by the Debtor to
     SSC. The current balance owed to the Debtor for the accounts receivable that were
     retained is approximately $243,000.00. These retained accounts receivable are relatively
     old, and little, if any, payment activity has occurred with regard to them since the Petition
     Date. Consequently, the Debtor believes significant collection of these accounts
     receivable by the Liquidating Trustee is not likely. For purposes of the Plan and this
     Disclosure Statement, the Debtor estimates $36,000.00 , representing approximately 15%
     of the retained accounts receivable currently outstanding, could be collected by the
     Liquidating Trustee. Any money so collected would be distributed by the Liquidating
     Trustee in accordance with the provisions of the Plan.
     3.   Causes of Action.

          a. Potential Preference Claims.

              Section 547 of the Bankruptcy Code authorizes the Debtor or, in this instance, the
          Liquidating Trustee to recover from Creditors certain payments made by the Debtor
          to them within the ninety days preceding the Petition Date. Such payments are
          referred to in the Bankruptcy Code as “preferences”. The requirements for
          establishing grounds for recovering preferences and the potential defenses to any such
          preference claim are set forth in detail in §547 of the Bankruptcy Code.

              The ability to prove a preference and the merits of any defense to such a claim are
          difficult to assess in the abstract. The documents related to the parties’ transactions,
          their course of dealing, and several other factors specific to a particular situation will
          affect the likelihood of a recovery. That said, the Debtor has conducted an extensive
          analysis of potential preferences by examining and assessing the payments made by
          the Debtor to Creditors in the ninety days preceding the Petition Date as well as the
          balances of the accounts receivable both at the Petition Date and at ninety days
          preceding that date. From this assessment, the Debtor has determined the recovery of
          potential preferential transfers will not provide a significant source of funds from
          which to make payments under the Plan. Consequently, for purposes of the Plan, the
          Debtor has assumed no such funds will be available for distribution.

          b. Litigation Between the Committee and SSC
              On October 15, 2018, the Committee commenced an adversary proceeding
          against SSC in the Bankruptcy Court (Adversary Proceeding Number 18-30057-als).
          The complaint filed to commence that litigation, as amended, alleges SSC violated
          the APA and/or committed certain torts, thereby causing injury and damage to the
          Debtor in the amount of $450,000.00. Through the adversary proceeding, the
          Committee seeks to recover the amount in question from SCS. SCS has filed an



                                               16
Case 18-00507-als11       Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                  Desc
                           Main Document     Page 17 of 62



         answer to the complaint that responds to the allegations therein and asserts certain
         affirmative defenses. The case is currently in the pretrial phase.
             Litigation is inherently unpredictable, and even after a trial on the merits and the
         issuance of a ruling or judgment by the trial court, the result might be subject to
         review by a number of higher courts. Given the vagaries of litigation, the early stage
         of the Committee’s adversary proceeding against SSC, and the potential for
         protracted appeals, it is difficult to predict what recovery, if any, Committee might
         obtain. However, the Debtor believes the pending litigation will result in a recovery
         for the Estate not to exceed $450,000.00.
         c. Litigation Between the Debtor and the U.S. Trustee
             Between the date of this Plan and the end of 2019, the Debtor anticipates the
         commencement of litigation against the U.S. Trustee in the United States Court of
         Federal Claims in Washington, D.C. The Debtor has applied to the Bankruptcy Court
         to approve the employment of counsel to represent it in this anticipated litigation, and
         the Bankruptcy Court has approved that employment.
             The anticipated litigation between the Debtor and the U.S. Trustee arises from the
         calculation and payment of certain statutory fees due from Chapter 11 debtors
         (including the Debtor) to the U.S. Trustee pursuant to 28 U.S.C. §1930(a)(6). During
         the pendency of the Case, the Debtor and the U.S. Trustee had a disagreement
         regarding the appropriate manner in which such fees should be calculated. The
         difference between the parties’ positions in the calculation of the fees due totals
         $42,379.77. To avoid the filing of a motion to dismiss the Case by the U.S. Trustee,
         the Debtor paid the disputed amount under protest and reserving its rights to seek a
         refund of the money in question.
            As previously indicated, the Debtor has retained counsel to pursue litigation
         against the U.S. Trustee’s office regarding the propriety of its calculation of
         administrative fees. Counsel for the Debtor in this litigation has significant expertise
         with regard to this issue, and the Debtor anticipates a recovery not to exceed
         $42,379.77 as a result of this litigation.
  B. Liabilities
     The Debtor believes that, as of the Effective Date, it will have the following liabilities:

     1. Administrative Claims
         The Debtor estimates $556,043.00 in Administrative Claims will be outstanding on
     the Effective Date. Estimated amounts for each subcategory of these Administrative
     Claims follow.

         a. Professional Fee Claims.
            The Debtor’s Professionals estimate they will be owed approximately
         $150,000.00 with respect to accrued, unpaid Professional Fee Claims.




                                               17
Case 18-00507-als11      Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                Desc
                          Main Document     Page 18 of 62



           The Committee’s Professionals in this Case estimate they will be owed
        approximately $140,000.00 with respect to accrued, unpaid Professional Fee Claims.

        b. Other Administrative Claims.

          The Debtor estimates approximately $266,043.00 is owed for Other
        Administrative Claims.

        c. Unclassified Priority Claims
            Net of Assumed Liabilities, there are Unclassified Priority Claims in the
        approximate amount of $1,250.00. This amount has been determined by reference to
        Claims filed to date and the liabilities scheduled by the Debtor, and it is subject to
        further reconciliation or other adjustment by the Committee or the Liquidating
        Trustee. To the extent there are any such Claims, they will be paid in full according
        to the Plan and the Liquidating Trust Agreement.

     2. Non-Tax Priority Claims (Class 1).
         The Debtor does not believe there are any Non-Tax Priority Claims. This amount has
     been determined by reference to Claims filed to date and the liabilities scheduled by the
     Debtor, and it is subject to further reconciliation or other adjustment by the Committee or
     the Liquidating Trustee. To the extent there are any such Claims, they will be paid in full
     according to the Plan and the Liquidating Trust Agreement.

     3. TBK Bank Secured Claim (Class 2).
        The TBK Bank Secured Claim was satisfied in full pursuant to the APA and Sale
     Order. The Holder of the Class 2 Claim shall receive no Distribution under the Plan.

     4. FCF Secured Claim (Class 3).
        The FCF Secured Claim was satisfied in full pursuant to the Settlement Agreement.
     The Class 3 Claim shall receive no distribution under the Plan.

     5. General Unsecured Claims (Class 4).
         According to the Schedules and the statement of financial affairs filed by the Debtor
     upon the commencement of this Case and as they may have been amended from time to
     time pursuant to Bankruptcy Rule 1009 and based on the proofs of Claim filed by the
     General Unsecured Claims Bar Date, General Unsecured Creditors hold approximately
     $68,617,282.12 in Claims against the Debtor.           However, the Debtor believes
     approximately only $10,780,768.07 in General Unsecured Claims will ultimately be
     Allowed after the Claim reconciliation process, computation of the Assumed Liabilities,
     and resolution of Causes of Action. A complete list of all General Unsecured Claims is
     attached hereto as Exhibit B.

                                             18
Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                  Desc
                            Main Document     Page 19 of 62



     6. Equity Interest Holders (Class 5).
         This class of Interests consists of the Debtor’s Equity Interest Holders and shall
     receive no Distribution under the Plan.

VIII. PLAN OF LIQUIDATION

  A. Objectives of the Plan
      The primary objectives of the Plan are to: (i) transfer the Debtor’s remaining assets to a
  Liquidating Trust that is charged with liquidating those assets, reconciling Claims,
  prosecuting Causes of Action for the benefit of Creditors, and making distributions to
  Holders of Allowed Claims; and (ii) maximize value to all Creditor groups on a fair and
  equitable basis under the priorities established by the Bankruptcy Code, applicable law, and
  the Plan.

      The Debtor believes the Plan provides Holders of Allowed Claims a greater recovery
  than they would receive if the Plan is not approved or upon conversion of the Case to a
  Chapter 7 liquidation.

      The statements contained in this Disclosure Statement include summaries of the
  provisions of the Plan and documents to which the Plan refers. The statements contained in
  this Disclosure Statement do not purport to be precise or complete statements of all the terms
  and provisions of the Plan or the documents the Plan references, and reference is made to the
  Plan and to such documents (in particular the APA and Sale Order) for the full and complete
  statement of such terms and provisions.

     In the event of any conflict between this Disclosure Statement and the Plan or any other
  operative document, the terms of the Plan and such other operative document, including the
  Liquidating Trust Agreement and the APA, are controlling.

  B. Overview of Chapter 11
      Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. A
  Chapter 11 debtor is authorized to reorganize its business for the benefit of itself, its creditors
  and its interest holders. Another goal of Chapter 11 is to promote equality of treatment for
  similarly situated creditors and similarly situated interest holders with respect to the
  distribution of a debtor’s assets.

      Chapter 11 may also be used to effectuate an orderly liquidation of a debtor’s business
  and assets. In contrast to a Chapter 7 liquidation, in which a trustee is appointed to conduct
  the liquidation and wind down of the estate, in a Chapter 11 liquidation, the debtor or a
  designee of the debtor (such as the Liquidating Trustee) remains in possession of the estate.




                                                19
Case 18-00507-als11       Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                  Desc
                           Main Document     Page 20 of 62



      The commencement of a Chapter 11 case creates an estate comprised of all of the legal
  and equitable interests of the debtor in any and all property, real and personal, tangible or
  intangible, as of the petition date. The Bankruptcy Code contemplates that a debtor, through
  its pre-bankruptcy management, will continue to operate its business in the ordinary course
  and remain in possession of its property during the case while it seeks to negotiate and
  implement a plan. Any activities outside the ordinary course of the debtor’s business must be
  approved by the bankruptcy court before they are undertaken.

      The consummation of a plan is the principal objective of a Chapter 11 case. A plan sets
  forth the means for satisfying claims against and interests in a debtor. Confirmation of a plan
  by the bankruptcy court makes the plan binding upon the debtor, any person or entity
  acquiring property under the plan, and any creditor of or equity interest holder in the debtor,
  whether or not such creditor or equity interest holder: (i) is impaired under or has accepted the
  plan; or (ii) receives or retains any property under the plan. Subject to certain limited
  exceptions, and other than as provided in the plan itself or the confirmation order, the
  confirmation order discharges the debtor from any debts that arose before the date of
  confirmation of the plan and substitutes the obligations specified under the confirmed plan
  for such debts. The confirmation order also terminates all rights and interests of equity
  interest holders.

  C. Means of Implementing the Plan
     1. Vesting of Assets.
         Within seven (7) days after the Effective Date or as provided in the Confirmation
     Order, all Assets of the Estate, including Avoidance Actions, shall be assigned to the
     Liquidating Trust. These assets include all Cash in the possession of the Debtor and all
     rights of the Debtor under the Plan, the Confirmation Order, and all other orders entered
     by the Bankruptcy Court in this Case on or before the Effective Date. The assets shall
     also include assets excluded from the sale under the APA, as well as the confirmation and
     post-confirmation funds. For the avoidance of doubt, all property held for Distribution
     under the Plan shall be held solely by the Liquidating Trust in trust for the beneficiaries
     of the Liquidating Trust and shall not be deemed to be property of the Debtor.

         Nothing in the Plan shall preclude payment from any assets held by the Liquidating
     Trust of: (i) statutory fees under 28 U.S.C. § 1930 to the extent unpaid on the Effective
     Date; and (ii) the Trustee’s Expenses according to the Plan and the Liquidating Trust
     Agreement. The Debtor is authorized and directed to take any steps necessary to confirm
     the transfer and contribution of its property to the Liquidating Trust, subject to oversight
     from the Liquidating Trustee.

     2. Trust Asset Administration.
         The Liquidating Trustee shall administer the Liquidating Trust Assets under the Plan


                                               20
Case 18-00507-als11      Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                  Desc
                          Main Document     Page 21 of 62



     and the Liquidating Trust Agreement beginning on the Effective Date.

        The Liquidating Trustee shall be responsible for liquidating the Liquidating Trust
     Assets, making Distributions of the Net Proceeds to the beneficiaries of the Liquidating
     Trust, and all other activities typically related to trust administration. The Liquidating
     Trustee shall also be responsible for pursuing the Avoidance Actions and other Causes of
     Action and for all other activities typically related to trust administration.

         The Liquidating Trustee shall file all necessary tax filings, statements, and reports for
     the Debtor.

     3. Wind Down.
        As soon as the Liquidating Trustee determines it is practicable, but not later than the
     completion of the Liquidating Trustee’s functions under the Liquidating Trust
     Agreement, the Liquidating Trustee will provide for the orderly wind down or
     dissolution of the Debtor. After the wind down, the Liquidating Trustee shall continue
     to have standing to assert claims or pursue matters on behalf of the Debtor to the extent
     necessary to preserve, protect, and liquidate the Liquidating Trust Assets or that are
     otherwise necessary to administer the Liquidating Trust.

     4. Conditions to Occurrence of the Effective Date.
         The following are conditions precedent to the occurrence of the Effective Date: (i)
     entry of the Confirmation Order by the Bankruptcy Court, which shall not have been
     stayed, and, if it is the subject of any appeal, reconsideration, or other review, no stay of
     the Confirmation Order shall be in effect; (ii) execution and delivery of the Liquidating
     Trust Agreement, in form and substance satisfactory to the Committee, including the
     occurrence of all conditions precedent to the effectiveness of the Liquidating Trust
     Agreement; (iii) delivery or effectuation of all other documents or agreements necessary
     to consummate the Plan; and (iv) appointment of the Liquidating Trustee by the Debtor
     and Committee upon notice to the Bankruptcy Court.

        Upon the satisfaction of these conditions to the Effective Date, the Liquidating
     Trustee shall file with the Bankruptcy Court and serve, in accordance with the
     Bankruptcy Code, Bankruptcy Rules, and the Plan, a notice of the Effective Date.

     5. Administrative Claims Bar Date.
         All Persons requesting payment of Administrative Claims shall file a proof of Claim
     with the Bankruptcy Court no later than the Administrative Claims Bar Date, which shall
     be thirty (30) days after the Confirmation Date. The Administrative Claims Bar Date
     shall not apply to Professionals requesting payment of Professional Fee Claims who shall
     be entitled to file an application for allowance of such Claims until not later than sixty
     (60) days after the Effective Date. Objections to such applications for payment (whether

                                              21
Case 18-00507-als11       Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                 Desc
                           Main Document     Page 22 of 62



     by Professionals requesting payment of Professional Fee Claims or Persons requesting
     payment of Administrative Claims), if any, must be written, filed with the Bankruptcy
     Court, and served on the applicable parties in accordance with the Bankruptcy Code,
     Bankruptcy Rules, and the Plan within twenty-one (21) days after such application or
     Claim is filed.

     6. Termination of the Creditors’ Committee.
         The existence of the Committee shall automatically terminate, and the Committee
     shall automatically be dissolved, on the Effective Date. Upon termination and
     dissolution, members of the Committee shall be deemed to be released from their duties
     and responsibilities with regard to the Case and the Plan and its implementation. Further,
     on the Effective Date, the retention or employment of the Committee’s counsel shall
     terminate except for the performance by the Committee’s counsel of ministerial duties or
     any duties imposed by the Plan including, but not limited to, filing applications for
     allowance and payment of Professional Fee Claims.

     7. Case Administration.
         Beginning on the Effective Date and continuing through the date a final decree
     closing the Case is entered pursuant to §350 of the Bankruptcy Code and Bankruptcy
     Rule 3022, the Liquidating Trustee shall possess the rights of a party in interest under
     §1109(b) of the Bankruptcy Code for all matters arising in, arising under, or related to the
     Case.

         For all matters arising in, arising under, or related to the Case, the Liquidating Trustee
     shall:

        (i) have the right to appear and be heard on matters brought before the
            Bankruptcy Court or other courts of competent jurisdiction;
       (ii) have the right to obtain records of, or related to, the Debtor (including
            bank statements and cancelled checks);
      (iii) be entitled to notice of and the opportunity to participate as a party in
            interest in hearings held by the Bankruptcy Court or other courts of
            competent jurisdiction;
       (iv) be entitled to participate as a party in interest in any and all matters
            brought before the Bankruptcy Court, including adversary proceedings;
       (v) have exclusive standing, including derivative standing, to pursue Causes
           of Action on behalf of the Debtor;
       (vi) be entitled to liquidate the Liquidating Trust Assets without further
            Bankruptcy Court approval;


                                              22
Case 18-00507-als11       Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                   Desc
                           Main Document     Page 23 of 62



      (vii) be entitled to request that the Bankruptcy Court to enter a final decree
            closing the Case; and
     (viii) be entitled to receive notice of the filing of any and all pleadings, motions,
            applications, and other papers of every kind and nature whatsoever with
            the Bankruptcy Court in this Case and to have such pleadings, motions,
            applications, and papers served upon him.
     8. Filing Additional Documents.
         On or before the Confirmation Date of the Plan, the Debtor shall file with the
     Bankruptcy Court such agreements and other documents as may be necessary or
     appropriate to effectuate and further evidence the terms and conditions of the Plan,
     including the final Liquidating Trust Agreement.

     9. Maintenance and Preservation of Causes of Action.
         The Liquidating Trustee shall retain, and may exclusively enforce, any Claims, rights,
     or Causes of Action, including Retained Causes of Action, and commence, pursue, and
     settle the Causes of Action according to the Plan. The Liquidating Trustee shall have the
     exclusive right, authority, and discretion to institute, prosecute, abandon, settle, or
     compromise any and all such Claims, rights, and Causes of Action, including retained
     Causes of Action, without the consent or approval of any third party and without any
     further order of the Bankruptcy Court.

     10. Liquidating Trustee’s Professionals.
         Upon appointment, the Liquidating Trustee may, subject to the Liquidating Trust
     Agreement, retain such Professionals as the Liquidating Trustee may deem necessary,
     without seeking approval from any court or other party. Professionals may include legal
     counsel, accountants, experts, advisors, consultants, investigators, appraisers, real estate
     brokers, auctioneers and other Professionals whose retention and employment the
     Liquidating Trustee deems appropriate. Professionals do not need to be “disinterested”
     as that term is defined by the Bankruptcy Code and may include the attorneys and
     financial advisors employed by any party in the Case. The Liquidating Trustee shall be
     permitted to retain any such Professional in light of the efficiencies implicit in continuity.
     The Liquidating Trustee’s retention of a Professional shall not be deemed to pose any
     conflict of interest, and no conflict shall exist by virtue of the filing of applications by
     any such Professionals employed by the Liquidating Trustee for allowance of
     Administrative Claims according to the APA, the Liquidating Trust Agreement, or this
     Plan.

        The Liquidating Trustee’s Professionals’ fees shall be paid from the Liquidating
     Trust.



                                              23
Case 18-00507-als11       Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                 Desc
                           Main Document     Page 24 of 62



         The Liquidating Trustee and its Professionals shall submit invoices for the payment
     of fees and reimbursement of expenses on a monthly basis (subsequently referred to as
     “Trust Invoices”). Trust Invoices may be paid with the approval of the Bankruptcy
     Court.

     11. Injunction and Discharge.
         On and after the Confirmation Date, all Persons who have held, who now hold, or
     who may have held or may now hold Liens, Claims, or Interests in or against the Debtor
     are permanently enjoined from enforcing, levying, attaching (including any pre-judgment
     attachment), collecting, or otherwise recovering by any manner or means any such Liens,
     Claims, or Interests, including any judgment, award, decree, order, or claim arising from,
     concerning, or relating, in any manner whatsoever, to any such Liens, Claims, or Interests
     against or from: (i) the Assets of the Estate; (ii) any current or former officers, directors,
     or shareholders of the Debtor; (iii) the Liquidating Trust and the Liquidating Trustee; (iv)
     and any and all successors and assigns of any of the foregoing.

         Since the Plan provides for the liquidation of all or substantially all of the property of
     the Estate, since the Debtor will not engage in business after consummation of the Plan,
     and since the Debtor would otherwise be denied a discharge under Bankruptcy Code
     §727(a)(1) if the Case were a case under Chapter 7, the provisions of Bankruptcy Code
     §1141(d)(3) are applicable.

     12. Minimum Distributions.
         The Liquidating Trustee shall not be required to make a Distribution to a Creditor
     unless the amount of the Distribution is twenty-five dollars ($25.00) or greater.

     13. Term of Bankruptcy Injunction or Stays.
         All injunctions or stays provided for in the Case under §§105 or 362 of the
     Bankruptcy Code or that are otherwise in existence on the Effective Date shall remain in
     full force and effect through the termination of the Liquidating Trust.

     14. Exculpation & Limitation of Liability.
         Neither the Debtor, the Liquidating Trustee, their respective present and former
     members, officers, directors, shareholders, subsidiaries, affiliates, employees, advisors,
     attorneys, or agents acting in such capacity, nor any of their successors or assigns shall
     have or incur any liability to, or be subject to any right of action by, any Person for any
     act or omission in connection with, relating to, or arising out of, the Case, the pursuit of
     confirmation of the Plan, or the Plan’s implementation, except in a case of their fraud,
     willful misconduct, or gross negligence, and in all respects shall be entitled to rely
     reasonably upon the advice of counsel with respect to their duties and responsibilities
     under the Plan.


                                              24
Case 18-00507-als11          Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                Desc
                              Main Document     Page 25 of 62



         15. Semi-Annual Reports.
             The Liquidating Trustee shall periodically prepare and file with the Bankruptcy Court
         certain reports (each subsequently referred to as a “Semi-Annual Report”) containing:

            (a) a description of all Distributions to Beneficiaries during the period covered by the
                Semi-Annual Report;

            (b) a summary of the Liquidating Trust deposits and disbursements during the period
                covered by such Semi-Annual Report; and

            (c) a summary of the Liquidating Trust Assets.

             Following the Effective Date, the Liquidating Trustee shall file the Semi-Annual
         Reports with the Bankruptcy Court within thirty (30) days after June 30th and December
         31st of each calendar year during the term of this Liquidating Trust Agreement. The first
         Semi-Annual Report shall be prepared, provided, and filed within thirty (30) days after
         June 30, 2020.

         16. Closing of the Case.
            The Case shall not be closed, or if closed, shall remain subject to reopening under
         §350 of the Bankruptcy Code until the Liquidating Trust Assets have been fully
         administered.

IX.      STATUS AND EXISTENCE OF EXECUTORY CONTRACTS & OTHER LITIGATION

      A. Executory Contracts
         1. Assumed Executory Contracts & Unexpired Leases.
             The Debtor is not aware of any post-petition executory contracts or unexpired leases
         to which it is a party. “Assumption” means the Debtor has elected to continue to perform
         the obligations under such executory contracts or unexpired leases and to cure defaults, if
         any, of the type that must be cured under the Bankruptcy Code. “Assumption and
         assignment” means the assumption of an executory contract or unexpired lease followed
         by its assignment to another party who has agreed to fulfill the obligations under such
         contract or lease.

              If you object to the assumption or assumption and assignment of your executory
         contract or unexpired lease, to the proposed cure of any defaults, or to the adequacy of
         assurance of performance, unless the Bankruptcy Court has set an earlier time, you must
         file and serve, in accordance with the Bankruptcy Code and the Bankruptcy Rules, your
         objection to the Plan within the deadline established for objecting to the confirmation of
         the Plan.

            The pre-petition executory contracts listed on Exhibit C to this Disclosure Statement

                                                 25
Case 18-00507-als11      Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                Desc
                          Main Document     Page 26 of 62



     have been assumed and assigned to SSC. Pursuant to the APA, SSC agreed to pay the
     assumption cure costs up to the Assumption Limit (as defined in the APA). The Debtor
     paid the remaining cure cost amount due post-closing. The Debtor does not believe there
     is any remaining liability owing for cure costs.

     2. Rejected Executory Contracts & Unexpired Leases.
         The Debtor will be conclusively deemed to have rejected all executory contracts and
     unexpired leases that: (a) are not expressly assumed under the Plan; or (b) were not
     assumed pursuant to a separate motion filed before the Effective Date of the Plan. You
     should consult your attorney or other advisor if you have a question regarding your
     particular unexpired contract or lease. If you object to the rejection of your executory
     contract or unexpired lease, you must file an objection to the confirmation of the Plan
     within the deadline established for doing so.

         A proof of Claim arising from the rejection of an executory contract or unexpired
     lease pursuant to §6.1 of the Plan must be filed no later than thirty (30) days after the
     Confirmation. Unless the Bankruptcy Court orders otherwise, any Claim based on the
     rejection of a contract or lease will be barred if the proof of Claim is not timely filed.

  B. Litigation
     1. Potential Preference Litigation.
            The Debtor has conducted an extensive analysis of potential preferences by
        examining and assessing the payments made by the Debtor to Creditors in the ninety
        days preceding the Petition Date as well as the balances of the accounts receivable
        both at the Petition Date and at ninety days preceding that date. From this
        assessment, the Debtor has determined the recovery of potential preferential transfers
        will not provide a significant source of funds from which to make payments under the
        Plan. Consequently, for purposes of the Plan, the Debtor has assumed no such funds
        will be available for distribution.

     2. Other Potential Litigation.
          The Liquidating Trustee will have authority to investigate and bring additional claims
     against Persons who might be liable on account of such claims based on theories of:
     (i) breaches of fiduciary duties (both before and after the Petition Date); (ii) aiding and
     abetting breaches of fiduciary duties; (iii) piercing the corporate veil; (iv) conversion;
     (v) fraud; (vi) negligence; (vii) negligent misrepresentation; (viii) waste of corporate
     assets; and (ix) equitable subordination of Claims. The proceeds of any of these litigation
     claims will be distributed under the Plan.

        The above list of potential claims against Persons who might be liable on account of
     such claims is not exhaustive, and any failure to list in this Disclosure Statement a


                                             26
Case 18-00507-als11       Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                 Desc
                           Main Document     Page 27 of 62



     specific Cause of Action or Person who might be liable on account of such claims is
     because such Cause of Action or Person is not known to the Debtor or the Committee at
     this time. On behalf of the Debtor and the Estate, the Debtor preserves for the
     Liquidating Trustee any and all rights to any Cause of Action that may be identified after
     the Effective Date. The recoveries, if any, from any litigation brought by the Liquidating
     Trustee will depend on many factors that which cannot be predicted at this time. The
     Liquidating Trustee may elect not to pursue certain Causes of Action or any of them
     (including Avoidance Actions) if the Liquidating Trustee pursuit of such Causes of
     Action not to be in the best interest of the Estate or the Liquidating Trust.

         Except as specifically provided in this Disclosure Statement or in the Confirmation
     Order, nothing contained in the Plan or the Confirmation Order shall be deemed to be a
     waiver or the relinquishment of any rights, claims, or Causes of Action (including any
     Avoidance Actions) the Liquidating Trustee may choose to assert on behalf of the Estate
     or the Liquidating Trust pursuant to any provision of the Bankruptcy Code or any
     applicable nonbankruptcy law.

         All Causes of Action, other than those expressly settled or released in the Plan, shall
     survive confirmation, and the commencement of prosecution of Causes of Action shall
     not be barred or limited by any estoppel, whether judicial, equitable, or otherwise. The
     Liquidating Trustee’s right to commence and prosecute Causes of Action (including
     Avoidance Actions) shall not be abridged or materially altered in any manner by reason
     of confirmation of the Plan. No defendant party to any Cause of Action (including an
     Avoidance Action) shall be entitled to assert any defense based, on whole or in part, on
     confirmation of the Plan, and confirmation of the Plan shall not have any res judicata or
     collateral estoppel effect upon the commencement and prosecution of Causes of Action
     (including Avoidance Actions).

     3. Potential Unknown Claims.
          The Liquidating Trustee may have additional Causes of Action against Persons who
     are unknown at this time. The Liquidating Trustee is empowered to investigate the
     Debtor’s relationship with third parties for the purpose of evaluating potential additional
     litigation claims. The proceeds of any litigation against third parties or any other
     beneficial result from the settlement of such litigation will be subject to distribution under
     the Plan and the Liquidating Trust Agreement.

  C. Objections to Claims
        A General Unsecured Claims Bar Date, Administrative Claims Bar Date and
     Governmental Claims Bar Date have been established in the Case or will be established
     pursuant to the terms of the Plan. The Debtor believes objections to certain Claims will



                                              27
 Case 18-00507-als11         Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                Desc
                              Main Document     Page 28 of 62



        be warranted, and counsel for the Liquidating Trustee is authorized to file and pursue
        such objections with the assistance of the Liquidating Trustee’s professionals.

X.      CONFIRMATION & CONSUMMATION PROCEDURE

     The Bankruptcy Court may confirm the Plan only if it determines that the Plan complies
with the requirements of Chapter 11, including, among other things, that: (i) the Plan has
properly classified Claims and Interests; (ii) the Plan complies with applicable provisions of the
Bankruptcy Code; (iii) the Debtor has complied with applicable provisions of the Bankruptcy
Code; (iv) the Debtor has proposed the Plan in good faith and not by any means forbidden by
law; (v) the Plan has been accepted by the requisite votes of all Classes of Creditors (except to
the extent that “cramdown” is available under §1129(b) of the Bankruptcy Code); (vi) the Plan is
in the “best interests” of all Holders of Claims or Interests in an Impaired Class; (vii) the Plan is
“feasible” in that confirmation of the Plan is not likely to be followed by the liquidation or need
for further restructuring of the Debtor, unless the Plan contemplates liquidation; and (viii) all
fees and expenses payable under 28 U.S.C. § 1930, as determined by the Bankruptcy Court at the
Confirmation Hearing, have been paid, or the Plan provides for the payment of such fees on the
Confirmation Date.

     Under the Bankruptcy Code, the following steps must be taken to confirm the Plan.

     A. Solicitation of Votes
         Under the Bankruptcy Code, only classes of claims and interests that are impaired under
     a plan are entitled to vote to accept or reject that plan. A class is impaired if the legal,
     equitable, or contractual rights to which the holders of claims or interests are entitled are
     modified other than by curing defaults and reinstating the debt. Under §§1126(f) and (g) of
     the Bankruptcy Code, classes of claims and interests that are not impaired are conclusively
     presumed to have accepted the plan and are not entitled to vote on a plan. Classes of claims
     and interests whose holders will receive or retain no property under the plan are deemed to
     have rejected the plan and are not entitled to vote on the plan. Creditors who hold disputed
     or disallowed claims are not entitled to vote to accept or reject the plan.

         Under the Plan, the Holders of Class 4 Claims are entitled to vote to accept or reject the
     Plan. Pursuant to the Bankruptcy Code, all other Classes of Claims or Interests are deemed
     to have either accepted or rejected the Plan. This Disclosure Statement and an appropriate
     ballot are being distributed to all Holders of Claims who are entitled to vote on the Plan.

         Under the Bankruptcy Code, a class of claims accepts a plan if holders of at least two-
     thirds in dollar amount and more than one-half in number of the Claims who properly voted
     in that class vote to accept the Plan.




                                                 28
Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                  Desc
                            Main Document     Page 29 of 62



      A vote may be disregarded if the Bankruptcy Court determines, after notice and a
  hearing, that acceptance or rejection was not solicited or procured in good faith or according
  to the provisions of the Bankruptcy Code.

      Any ballot that is properly completed, executed, and timely returned to the Debtor but
  that either does not indicate an acceptance or rejection of the Plan or that indicates both an
  acceptance and a rejection of the Plan will be deemed to be a vote to accept the Plan.
  Whenever a Creditor casts more than one ballot voting the same Claim before the voting
  deadline, the last ballot received before the voting deadline is deemed to reflect the voter’s
  intent and shall, therefore, supersede any prior ballots. Creditors must vote all their Claims
  either to accept or reject the Plan and may not split their vote; consequently, a ballot that
  partially accepts and partially rejects the Plan will not be counted.

  B. The Combined Hearing on Adequacy of Disclosure Statement & Confirmation of
     the Plan
      As of the filing of the Plan, the Bankruptcy Court has not yet scheduled a combined
  hearing on approval of the Disclosure Statement and confirmation of the Plan. The Debtor
  has filed a motion asking the Bankruptcy Court to issue an “Order and Notice of Deadlines
  and Hearing on First Amended Joint Combined Disclosure Statement and Plan of
  Liquidation”, a copy of which will be enclosed with the Plan when it is mailed to you.

      At the combined hearing, the Bankruptcy Court will consider, on a final basis, whether
  the Disclosure Statement contains “adequate information” and whether the Plan satisfies the
  various requirements of §1129 of the Bankruptcy Code. Before the hearing, the Debtor will
  submit a report to the Bankruptcy Court reflecting the votes received with respect to the
  acceptance or rejection of the Plan by the parties entitled to vote thereon.

     Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to
  confirmation of the Plan. Any objection to confirmation of the Plan must be made in writing,
  must be filed with the Bankruptcy Court, and must be served on all required parties on or
  before the objection deadline. The objection deadline is the deadline for objecting to the
  confirmation of the Plan, a date that has not yet been by the Bankruptcy Court. Unless an
  objection to confirmation is timely served and filed, it may not be considered by the
  Bankruptcy Court.

  C. Confirmation
      At the Confirmation Hearing, the Bankruptcy Court will confirm the Plan only if all the
  applicable requirements of §1129 of the Bankruptcy Code are met. Among the requirements
  for confirmation of a plan are that the plan: (i) has been accepted by all impaired classes of
  claims and equity interests or, if rejected by an impaired class, that the plan “does not
  discriminate unfairly” and is “fair and equitable” as to such class; (ii) is feasible; and (iii) is



                                                29
Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                     Desc
                            Main Document     Page 30 of 62



  in the “best interests” of creditors and stockholders that are impaired under the plan and that
  vote, or are deemed to have voted, to reject the plan.

     1. Unfair Discrimination & Fair & Equitable Tests
         To obtain confirmation of a plan over the objection of a class of claims or interests
     that rejects such plan, it must be demonstrated that the plan “does not discriminate
     unfairly” and is “fair and equitable” with respect to each such non-accepting class. In
     order for a plan to be found to be “fair and equitable” and thus subject to confirmation by
     “cramdown” under §1129(b) of the Bankruptcy Code, the Debtor must demonstrate:

         a. For a Class of Unsecured Creditors:
             That either: (i) each impaired unsecured creditor receives or retains, under the
             plan, property of a value equal to the amount of its allowed claim; or (ii) the
             holders of claims and interests that are junior to the claims of the dissenting class
             will not receive any property under the plan.

         b. For a Class of Interests:
             That either: (i) each holder of an interest will receive or retain, under the plan,
             property of a value equal to the greatest of the fixed liquidation preference to
             which such holder is entitled, the fixed redemption price to which such holder is
             entitled, or the value of the interest; or (ii) the holder of an interest that is junior to
             the non-accepting class will not receive or retain any property under the plan.

         As described above, Holders of Class 5 Equity Interests are presumed, under
     §1126(g) of the Bankruptcy Code, to have rejected the Plan. The Debtor requests
     confirmation of the Plan under §1129(b) of the Bankruptcy Code notwithstanding the
     deemed rejection of the Plan by the Equity Interests. In view of the terms of the Plan, the
     Debtor believes the Plan may be confirmed over the dissent of Class 5 pursuant to the
     above-described “cramdown” provisions. The Debtor believes the Plan’s treatment of the
     Equity Interests in Class 4 satisfies the “fair and equitable” test because (i) there is no
     Class junior to that non-accepting Class that will receive or retain any property under the
     Plan; and (ii) since Class 4, whose Claims have priority over the Interests classified in
     Class 5 to the extent Allowed, are not being paid in full under the terms of the Plan, nor
     will they further will share Pro Rata in the Net Proceeds of the Liquidating Trust Assets
     under the Plan. In addition, the Debtor does not believe the Plan unfairly discriminates
     against Class 5.

     2. Best Interests Test & Liquidation Analysis
         With respect to each impaired class of claims and interests, confirmation of a plan
     requires that each holder of a claim or interest either: (i) accept the plan; or (ii) receive or
     retain under the plan property of a value, as of the Effective date, that is not less than the


                                                30
Case 18-00507-als11       Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                   Desc
                           Main Document     Page 31 of 62



     value such holder would receive or retain if the debtor was liquidated under Chapter 7 of
     the Bankruptcy Code. The Debtor believes Holders of Impaired Claims and Interests in
     each Impaired Class under the Plan would receive significantly less under a Chapter 7
     liquidation than they would under the Plan. This difference is represented in the
     liquidation analysis (the “Liquidation Analysis”) attached to this Disclosure Statement as
     Exhibit D.

         To calculate the probable distribution to holders of each impaired class of claims and
     interests if a debtor was liquidated under Chapter 7, a bankruptcy court must first
     determine the aggregate dollar amount that would be generated from such debtor’s assets
     in a Chapter 7 case. This “liquidation value” would consist primarily of the proceeds
     from a forced sale of the debtor’s assets by a Chapter 7 trustee.

         The money available to unsecured creditors in a Chapter 7 liquidation would first be
     reduced by the claims of secured creditors to the extent of the value of their collateral. In
     addition, the money available to unsecured creditors would be reduced by the costs and
     expenses of liquidation and by other administrative expenses and costs of the bankruptcy
     case. Costs of liquidation under Chapter 7 of the Bankruptcy Code would include the
     compensation of a trustee, as well as that of counsel and other professionals retained by
     the trustee, asset disposition expenses, and all unpaid expenses incurred until the
     liquidation is completed.

         The Debtor believes the Plan meets the “best interests of creditors” test set forth in
     §1129(a)(7) of the Bankruptcy Code. The Debtor believes the members of each Impaired
     Class will receive significantly greater value under the Plan than they would in a Chapter
     7 liquidation proceeding. The Debtor’s Liquidation Analysis, attached to this Disclosure
     Statement as Exhibit D and incorporated herein by reference, demonstrates that in the
     event of liquidation as described therein, Holders of Unsecured Claims are not likely to
     receive any distribution on their Claims, and Holders of the Debtor’s Equity Interests
     would receive no Distribution. The Plan will provide a significantly greater recovery
     than under Chapter 7 because: (i) the Debtor believes the Liquidating Trustee will bring
     value to the Estate by reconciling overstated and invalid Claims and by assuring
     recoveries from Causes of Action; and (ii) by avoiding the additional expenses associated
     with conversion to a Chapter 7 case.

         With respect to item (i) above, though it is possible a Chapter 7 trustee would
     vigorously pursue objections to Claims and Causes of Action, the Debtor submits such a
     result is highly speculative in that the pursuit of such litigation is not a precondition to the
     appointment of a Chapter 7 trustee; consequently, a Chapter 7 trustee may ultimately
     choose not to challenge the Claims or to bring Causes of Action.




                                               31
    Case 18-00507-als11           Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                           Desc
                                   Main Document     Page 32 of 62



              With respect to item (ii) above, the Debtor submits that one significant distinction
          between the Plan and the conversion of the Case to a case under Chapter 7 are the
          substantial Chapter 7 administrative costs that would be occasioned by such a conversion.
          Under §326 of the Bankruptcy Code, the statutory Chapter 7 trustee fee (the “Chapter 7
          Trustee Fee”) shall not exceed 25% of the first $5,000 disbursed, 10% on any amount
          disbursed in excess of $5,000 but not in excess of $50,000, 5% on any amount disbursed
          in excess of $50,000 but not in excess of $1,000,000, and reasonable compensation, not
          to exceed 3%, on any amounts in excess of $1,000,000. Any such Chapter 7 Trustee Fee
          will directly reduce any recovery for Creditors.

              In addition, like the Liquidating Trustee, a Chapter 7 trustee would likely retain
          Professionals. The Chapter 7 trustee and the trustee’s Professionals, however, may not be
          familiar with the Debtor’s operations and this Case. Accordingly, the Chapter 7 trustee
          and the trustee’s Professionals may have to devote considerable time reviewing the
          Debtor’s books and records and the events of this Case that occurred before the
          conversion to Chapter 7. Given this reality, the Debtor estimates the fees of a Chapter 7
          trustee’s Professionals would exceed the fees of the Liquidating Trustee’s Professionals.

              The rates of those Professionals retained by the Chapter 7 trustee on one hand and the
          Liquidating Trustee on the other may vary. For instance, one group of Professionals may
          have higher rates than a group of other Professionals. Assuming both groups of
          Professionals are equally efficient in their approach and effectiveness in the results
          obtained, this factor may increase the cost of administration.7

              The Debtor submits the Plan will provide a recovery greater than the amount each
          Creditor would receive under a Chapter 7 liquidation. The Liquidating Trust – which
          will be created if the Plan is confirmed – will appoint the Liquidating Trustee, and it is
          contemplated that the Liquidating Trustee will earn reasonable fees. The Liquidating
          Trustee will retain Professionals, but, given the added expense of the Chapter 7 trustee’s
          Professionals to become generally familiar with the Debtor’s Estate, the Debtor submits
          the fees of any Professionals of the Liquidating Trustee would be less than the
          professional fees incurred by a Chapter 7 trustee. Accordingly, the Debtor believes the
          Plan meets the “best interests” test.

      D. Conclusion
          For the foregoing reasons, the Debtor submits that the Plan, as proposed, meets each of
      the requirements for confirmation under §1129 of the Bankruptcy Code.



7
      Given that the Professional groups have not been – and, in fact, cannot be – identified at this time, it remains
      impossible to fully evaluate this issue for purposes of voting on the Plan.


                                                          32
Case 18-00507-als11            Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                 Desc
                                Main Document     Page 33 of 62



XI.      TAX CONSEQUENCES

U.S. TREASURY CIRCULAR 230 DISCLOSURE: TO ENSURE COMPLIANCE WITH U.S.

TREASURY CIRCULAR 230, EACH HOLDER OF A CLAIM OR AN INTEREST IS

HEREBY NOTIFIED THAT: (I) ANY DISCUSSION OF U.S. FEDERAL TAX ISSUES IN

THIS DISCLOSURE STATEMENT IS NOT INTENDED TO BE RELIED UPON, AND

CANNOT BE RELIED UPON, BY ANY HOLDER OF A CLAIM OR AN INTEREST FOR

THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON A HOLDER

OF A CLAIM OR AN INTEREST UNDER TITLE 26 OF THE UNITED STATES CODE

(THE “TAX CODE”); (II) SUCH DISCUSSION IS FOR THE PURPOSE OF SOLICITATION

OF VOTES ACCEPTING THE PLAN; AND (III) A HOLDER OF A CLAIM OR AN

INTEREST          SHOULD        SEEK      ADVICE        BASED       UPON       ITS     PARTICULAR

CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

      A. General
          The following discussion summarizes certain anticipated U.S. federal income tax
      consequences of the transactions proposed in the Plan for the Debtor and for the Holders of
      Claims and Interests. The summary is provided for information purposes only and is based
      on the Tax Code, the Treasury regulations promulgated thereunder, judicial authority, and
      current administrative rulings and practice, all as in effect as of the date hereof and all of
      which are subject to change, possibly with retroactive effects that could adversely affect the
      federal income tax consequences described below.

          The summary does not address all aspects of federal income taxation that may be relevant
      to a particular Holder of a Claim in light of its particular facts and circumstances or to certain
      types of Holders of Claims subject to special treatment under the Tax Code (for example,
      non-U.S. taxpayers, financial institutions, broker-dealers, life insurance companies and tax-
      exempt organizations). The summary also does not discuss any aspects of state, local or
      foreign tax consequences.

          In addition, a substantial amount of time may elapse between the Confirmation Date of
      the Plan and the receipt of a final distribution under the Plan and the Liquidating Trust
      Agreement. Events subsequent to the date of this Disclosure Statement, such as additional
      tax legislation, court decisions, or administrative changes, could affect the federal income tax


                                                   33
Case 18-00507-als11       Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                Desc
                           Main Document     Page 34 of 62



  consequences of the Plan and the transactions contemplated thereunder. The Debtor will not
  seek a ruling from the IRS, and has not sought the opinion of counsel, with respect to any of
  the tax aspects of the Plan. Accordingly, each Holder of a Claim or Interest is strongly urged
  to consult with its own tax advisor regarding the federal, state, local, and foreign tax
  consequences of the Plan to such holder.

  B. Federal Income Tax Consequences to the Debtor
     1. Overview of Current Tax Year Position & NOLs.
         In general, although the Debtor is still analyzing its results from operations, the
     Debtor expects to have substantial current year losses and net operating loss
     carryforwards (“NOLs”). As a result of these NOLs and the exclusion from taxation of
     any cancellation of indebtedness (“COD”) income in connection with a bankruptcy case,
     the Debtor does not expect to incur any substantial tax liability as a result of
     implementation of the Plan.

        Moreover, the NOLs will reduce or offset income from the sale of the Debtor’s assets.
     The Debtor is not able to predict whether NOLs will remain following application against
     COD income and amounts realized from the sale of substantially all of its assets, and
     whether any such NOLs may be monetized. The Liquidating Trustee shall determine
     whether the Estate can monetize the value of the remaining NOLs for distribution to
     Creditors under the Plan and the Liquidating Trust Agreement.

     2. Cancellation of Indebtedness.
         Under the Plan, the Debtor’s outstanding indebtedness will be satisfied in exchange
     for Cash. The satisfaction of a debt obligation for an amount of Cash and other property
     having a fair market value less than the debt obligation generally gives rise to COD
     income to a debtor.

         However, with the exception noted below, the Debtor will not recognize COD income
     because the debt discharge occurs in a bankruptcy case. The Debtor will instead, to the
     extent available, reduce its tax attributes to the extent of its COD income in the following
     order: (i) NOLs; (ii) general business credit carryforwards; (iii) minimum tax credit
     carryforwards; (iv) capital loss carryforwards; and (v) the tax basis of the Debtor’s
     depreciable and non-depreciable assets (but not below the amount of its liabilities
     immediately after the discharge).

          The Debtor may elect to alter the preceding order of attribute reduction and, instead,
     first reduce the tax basis of its depreciable assets. The reduction in tax attributes occurs
     only after the tax for the year of the debt discharge has been determined (i.e., such
     attributes may be available to offset taxable income that accrues between the date of
     discharge and the end of the Debtor’s tax year). The Debtor does not recognize any COD


                                             34
Case 18-00507-als11      Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                 Desc
                          Main Document     Page 35 of 62



     income that exceeds the amount of available tax attributes, and such excess COD income
     has no other U.S. federal income tax effect.

  C. Federal Income Tax Consequences to Holders of Allowed Claims
      The federal income tax consequences of the implementation of the Plan to Holders of
  Allowed Claims will depend on, among other things, the consideration to be received by the
  Holder, whether the Holder reports income on the accrual or cash method, whether the
  Holder receives Distributions under the Plan in more than one taxable year, whether the
  Holder’s Claim is an Allowed Claim or a Disputed Claim on the Effective Date and whether
  the Holder has taken a bad debt deduction or a worthless security deduction with respect to
  its Claim.

     1. Recognition of Gain or Loss.
         In general, a Holder of an Allowed Claim should recognize gain or loss equal to the
     amount realized under the Plan in respect of its Claim less the Holder’s tax basis in the
     Claim. Any gain or loss recognized in the exchange may be long term or short term
     capital gain or loss or ordinary income or loss, depending upon the nature of the Allowed
     Claim and the Holder, the length of time the Holder held the Claim and whether the
     Claim was acquired at a market discount. If the Holder realizes a capital loss, the
     Holder’s deduction of the loss may be subject to limitation. The Holder’s tax basis for
     any property received under the Plan generally will equal the amount realized. The
     Holder’s amount realized generally will equal the sum of the Cash and the fair market
     value of any other property received by the Holder under the Plan on the Effective Date
     or a subsequent Distribution date, less the amount (if any) treated as interest, as discussed
     below.

     2. Post-Effective Date Cash Distributions.
         Because certain Holders of Allowed Claims, including Disputed Claims that
     ultimately become Allowed Claims, may receive Cash Distributions after the Effective
     Date, the imputed interest provisions of the Tax Code may apply and cause a portion of
     the subsequent Distributions to be treated as interest. Additionally, because Holders may
     receive Distributions with respect to an Allowed Claim in a taxable year or years
     following the year of the initial Distribution, any loss and a portion of any gain realized
     by the Holder may be deferred. All Holders of Allowed Claims are urged to consult their
     tax advisors regarding the possible application of (or ability to elect out of) the
     “installment method” of reporting with respect to their Claims.

     3. Receipt of Interest.
         Holders of Allowed Claims will recognize ordinary income to the extent that they
     receive Cash or property, including beneficial interests in the Liquidating Trust that is
     allocable to accrued but unpaid interest that the Holder has not yet included in its income.

                                              35
Case 18-00507-als11       Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                  Desc
                           Main Document     Page 36 of 62



     If an Allowed Claim includes interest, and if the Holder receives less than the amount of
     the Allowed Claim under the Plan, the Holder must allocate the Plan consideration
     between principal and interest. Holders of Allowed Claims are strongly urged to consult
     their own tax advisors in this regard. If the Plan consideration allocable to interest with
     respect to an Allowed Claim is less than the amount that the Holder has previously
     included as interest income, the previously included but unpaid interest may be deducted,
     generally at a loss.

     4. Bad Debt or Worthless Securities Deduction.
         A Holder who receives in respect of an Allowed Claim an amount less than the
     Holder’s tax basis in the Claim may be entitled in the year of receipt (or in an earlier or
     later year) to a bad debt deduction in some amount under §166(a) of the Tax Code or a
     worthless securities deduction under §165(g) of the Tax Code. The rules governing the
     character, timing, and amount of bad debt and worthless securities deductions place
     considerable emphasis on the facts and circumstances of the Holder, the obligor, and the
     instrument with respect to which a deduction is claimed. Holders of Allowed Claims,
     therefore, are urged to consult their tax advisors with respect to their ability to take such a
     deduction.

  D. Treatment of the Liquidating Trust & Beneficiaries
      The Liquidating Trust is intended to be treated for U.S. federal income tax purposes: (i)
  in part as a liquidating trust within the meaning of §301.7701-4(d) of the U.S. Treasury
  Regulations; and (ii) in part as one or more disputed claims or other reserves taxed either as
  discrete trusts under §641, et seq., of the Tax Code or as disputed ownership funds under
  §1.468B-9(b)(1) of the U.S. Treasury Regulations, as determined by the Liquidating Trustee
  in the manner specified in the Liquidating Trust Agreement. The remainder of this §XI.D.
  assumes this treatment is correct. If the IRS succeeds in requiring a different characterization
  of the Liquidating Trust, the Liquidating Trust could be subject to tax on all of its net income
  and gains, with the result that the amounts received by holders of Allowed Claims could be
  reduced.

     1. Liquidating Trust.
         Except as discussed in §XI(D)(2) below (Disputed Claims and Other Reserves), the
     Liquidating Trust will not be treated as a separate entity for U.S. federal income tax
     purposes. Instead, the Holders of “beneficial interests” in the Liquidating Trust will be
     treated as owning their respective Pro Rata shares of the applicable Liquidating Trust
     Assets, subject to any liabilities of the Liquidating Trust itself. Holders of “beneficial
     interests” in the Liquidating Trust will include all Holders of Allowed Claims that are
     entitled to receive a Distribution from the Liquidating Trust under the Plan.




                                               36
Case 18-00507-als11       Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                 Desc
                           Main Document     Page 37 of 62



         For U.S. federal income tax purposes, the transfer of the Liquidating Trust Assets (to
     the extent not distributed to Holders of Allowed Claims as of the Effective Date) to the
     Liquidating Trust will be treated as a transfer of the Liquidating Trust Assets from the
     Debtor to the Holders of Allowed Claims, subject to any liabilities of the Debtor or the
     Liquidating Trust payable from the proceeds of such assets, followed by such Holders’
     transfer of such assets (subject to such liabilities) to the Liquidating Trust in exchange for
     their respective beneficial interests in the Liquidating Trust. Thus, each Holder of an
     Allowed Claim on the Effective Date should be treated as transferring its Claim to the
     Debtor in exchange for the Holder’s Pro Rata share of the applicable Liquidating Trust
     Assets (subject to any liabilities of the Liquidating Trust) followed by the Holder’s
     transfer of such assets (subject to applicable liabilities) to the Liquidating Trust. The
     “applicable Liquidating Trust Assets” are the Liquidating Trust Assets (or the proceeds
     thereof) from which a Holder of an Allowed Claim is entitled to a Distribution under the
     Plan. The Holder should recognize gain or loss equal to the difference between the fair
     market value of the applicable Liquidating Trust Assets (subject to any liabilities) and the
     Holder’s adjusted basis in its Allowed Claim. The tax basis of the applicable Liquidating
     Trust Assets deemed received in the exchange will equal the amount realized by the
     Holder and the holding period for such assets will begin on the day following the
     exchange. For the avoidance of doubt, the holders of Allowed Claims are not intended to
     be treated for federal income tax purposes as receiving Liquidating Trust Assets that are
     contributed to any Disputed Claims reserve until such time as such Disputed Claims
     reserve makes Distributions, in which case (and at which time) the Holders of Allowed
     Claims are intended to be treated as receiving the Distributions actually received from the
     Disputed Claims reserve, if any.

         Each Holder of an Allowed Claim will be required to include in its annual income,
     and pay tax to the extent due on, its allocable share of each item of income, gain, loss,
     deduction or credit recognized by the Liquidating Trust (including interest or dividend
     income earned on bank accounts and other investments) and the Liquidating Trustee will
     allocate such items to the Holders using any reasonable allocation method. If the
     Liquidating Trust sells or otherwise disposes of a Liquidating Trust Asset in a transaction
     in which gain or loss is recognized, each Holder of an Allowed Claim that is entitled to a
     Distribution from such Liquidating Trust Asset (or the proceeds thereof) will be required
     to include an income gain or loss equal to the difference between: (i) the Holder’s Pro
     Rata share of the Cash or property received in exchange for the applicable Liquidating
     Trust Asset sold or otherwise disposed of; and (ii) the Holder’s adjusted basis in the
     Holder’s Pro Rata share of the applicable Liquidating Trust Asset. The character and
     amount of any gain or loss will be determined by reference to the character of the asset
     sold or otherwise disposed of. Each Holder of an Allowed Claim will be required to
     report any income or gain recognized on the sale or other disposition of any applicable
     Liquidating Trust Asset whether or not the Liquidating Trust distributes the sale proceeds

                                              37
Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                  Desc
                            Main Document     Page 38 of 62



     currently and may, as a result, incur a tax liability before the Holder receives a
     Distribution from the Liquidating Trust.

        Notwithstanding the foregoing, Distributions made as of the Effective Date to
     Holders of Allowed Claims are intended to be treated for U.S. federal income tax
     purposes as directly from the Debtor to the Holders of such Allowed Claims, and such
     Holders shall include in their taxable incomes any interest earned on such Distributions
     from the Effective Date to the date on which the actual Distribution is made.

     2. Disputed Claims & Other Reserves.
         Any reserves for Disputed Claims or the other similar reserves that may be
     established by the Liquidating Trustee will be treated as one or more reserves taxed either
     as discrete trusts under §641, et seq., of the Tax Code or as disputed ownership funds
     under §1.468B-9(b)(1) of the U.S. Treasury Regulations, as determined by the
     Liquidating Trustee in the manner specified in the Liquidating Trust Agreement. If
     treated as discrete trusts, income and gain recognized with respect to the Liquidating
     Trust Assets in any Disputed Claims reserve will be subject to an entity level tax to the
     extent the income or gain is not distributed to Holders of Allowed Claims within the
     same taxable year. If treated as disputed ownership funds, income and gain recognized
     with respect to any Liquidating Trust Assets in any Disputed Claims reserve will be
     subject to an entity level tax regardless of whether income or gain is distributed to
     Holders of Allowed Claims within the same taxable year.

  E. Income Reporting & Withholding
      Under the Tax Code’s backup withholding rules, the Holder of an Allowed Claim may be
  subject to backup withholding with respect to Distributions or payments made under the Plan
  unless the Holder comes within certain exempt categories (which generally include
  corporations) and, when required, demonstrates that fact, or provides a correct taxpayer
  identification number and certifies under penalty of perjury that the taxpayer identification
  number is correct and that the Holder is not subject to backup withholding because of a
  failure to report all dividend and interest income. Backup withholding is not an additional
  tax, but merely an advance payment that may be refunded to the extent it results in an
  overpayment of tax. Holders of Allowed Claims may be required to establish exemption
  from backup withholding or to make arrangements with respect to the payment of backup
  withholding.

  F. Federal Income Tax Consequences to Holders of Interests
      Under the Plan, Holders of Interests will not receive anything on account of such Interest.
  A Holder of such Interest will recognize loss in an amount equal to such Holder’s adjusted
  tax basis in the Interest. The character of any recognized loss will depend upon several
  factors, including, but not limited to, the status of the Holder, the nature of the Interest in the


                                                38
 Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                 Desc
                             Main Document     Page 39 of 62



   Holder’s hands, the purpose and circumstances of its acquisition, the Holder’s holding period
   and the extent to which the Holder had previously claimed a deduction for the worthlessness
   of all or a portion of the Interest.

       There are many factors that will determine the tax consequences to each Holder of an
   Interest. Furthermore, the tax consequences of the Plan are complex and, in some case,
   uncertain. Therefore, it is important that each Holder of an Interest obtain its own
   professional tax advice regarding the tax consequences to such Holder of an Interest as a
   result of the Plan.

   G. Importance of Obtaining Professional Tax Assistance
   THE FOREGOING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF

   CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN AND IS NOT A

   SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL. THE

   ABOVE DISCUSSION IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT

   TAX ADVICE. THE TAX CONSEQUENCES ARE IN MANY CASES UNCERTAIN

   AND MAY VARY DEPENDING ON A HOLDER’S INDIVIDUAL CIRCUMSTANCES.

   ACCORDINGLY, HOLDERS ARE URGED TO CONSULT WITH THEIR TAX

   ADVISORS ABOUT THE FEDERAL, STATE, LOCAL, AND FOREIGN INCOME AND

   OTHER TAX CONSEQUENCES OF THE PLAN.

XII.   RISK FACTORS

       Holders of Claims and Interests against the Debtor should read and consider carefully the
information set forth below, as well as the other information set forth in this Disclosure
Statement, including the documents included with, or referred to by, the Disclosure Statement
before voting to accept or reject the Plan. This information, however, should not be regarded as
necessarily setting forth the only potential risks involved in connection with the Plan and its
implementation.

   A. Failure To Satisfy Vote Requirement
       In the event that sufficient votes accepting the Plan are not received and, as a result, the
   Debtor is unable to confirm the Plan as proposed, the Debtor will assess the alternatives
   available to it, including: (i) amending the Plan; or (ii) converting this Case to a Chapter 7
   liquidation proceeding. There is substantial risk either of these alternatives will result in less
   favorable treatment of Claims and Interests than is provided in the Plan.

                                                39
 Case 18-00507-als11       Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                Desc
                            Main Document     Page 40 of 62



   B. Non-Consensual Confirmation
       In the event any Impaired Class of Claims does not accept the Plan, the Bankruptcy Court
   may nevertheless confirm such Plan at the Debtor’s request if at least one Impaired Class of
   Claims has accepted the Plan (with such acceptances being determined without including the
   vote of any “insider” in such Class), and, as to each Impaired Class that has not accepted the
   Plan, the Bankruptcy Court determines the Plan “does not discriminate unfairly” and is “fair
   and equitable” with respect to any dissenting Impaired Class. Because the Plan deems Class
   5 Equity Interests to have rejected the Plan, these requirements must be satisfied with respect
   to such Class. The Debtor believes that the Plan satisfies these requirements, although there
   can be no assurances that the Bankruptcy Court will make the findings necessary to reach
   this result.

   C. Amount of Allowed Claims
       The total amount of all Claims filed in the Case may materially exceed the estimated
   amounts of Allowed Claims assumed in the development of the Plan, in the valuation
   estimates provided above. The actual amount of all Allowed Claims in any Class may differ
   significantly from the estimates provided in this Disclosure Statement. Accordingly, the
   amount and timing of the Distributions that will ultimately be received by any particular
   Holder of an Allowed Claim in any Class may be materially and adversely affected if the
   estimates are exceeded as to any Class.

XIII. ALTERNATIVES TO CONFIRMATION & CONSUMMATION OF THE PLAN

       The Debtor believes that the Plan affords Holders of Claims the potential for the greatest
recovery and, therefore, is in the best interests of such Holders.

         If, however, the requisite acceptances are not received, or the Plan is not confirmed or
consummated, the theoretical alternatives include: (i) formulation of an alternative plan of
liquidation; (ii) liquidation of the Debtor and its Estate under Chapter 7 of the Bankruptcy Code;
or (iii) dismissal of the Case.

   A. Alternative Plans of Liquidation
       If the Plan is not confirmed, the Debtor may attempt to formulate and propose a different
   plan or plans of liquidation. To formulate and secure approval of an alternative plan, the
   Debtor would require an extension of additional debtor-in-possession financing or obtain
   replacement financing, and the Debtor can offer no assurance that it would be successful in
   this regard.

       The Debtor believes that the Plan, as described herein, enables Creditors to realize the
   greatest possible value under the circumstances and, compared to any other or later
   alternative plan of liquidation, has the greatest likelihood of being confirmed and
   consummated.

                                               40
 Case 18-00507-als11       Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54              Desc
                            Main Document     Page 41 of 62



   B. Chapter 7 Liquidation of the Debtor
      If no plan is confirmed, the Debtor may be forced to liquidate under Chapter 7 of the
   Bankruptcy Code, under which a trustee would be elected or appointed to liquidate the
   Debtor’s assets for distribution to creditors according to the priorities established by the
   Bankruptcy Code. It is impossible to predict precisely how the proceeds of the liquidation
   would be distributed to the respective Holders of Claims against or Interests in the Debtor.

       The Debtor believes that in liquidation under Chapter 7, before Creditors received any
   distribution, additional administrative expenses related to the appointment of a trustee and
   the trustee’s attorneys, accountants and other Professionals would cause a substantial
   diminution in the value of the Debtor’s Estate. The assets available for distribution to
   Creditors would be reduced by such additional expenses and by Claims, some of which
   would be entitled to priority. The Liquidation Analysis, discussed in §X(C)(2) (the “best
   interests test”), and attached to this Disclosure Statement as Exhibit D, suggests unsecured
   Creditors would receive de minimis distributions on their Claims in a liquidation.

XIV. CONCLUSION

       The Debtor submits that, under the Plan, Holders of General Unsecured Claims have an
opportunity to receive a meaningful recovery on their Claims, while at the same time avoiding
the additional fees and expenses that would be incurred upon conversion to Chapter 7.
Therefore, the Debtor believes that the Distributions provided for in the Plan are fair and
equitable, and the Debtor strongly recommends acceptance of the Plan.

       If you are eligible to vote on the Plan, please do so now by completing and returning the
enclosed ballot.

                           Remainder of Page Intentionally Blank




                                              41
 Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54   Desc
                             Main Document     Page 42 of 62



Dated November 18, 2019.

SIVYER STEEL CORPORATION

By: /s/ Jeffrey D. Goetz

   /s/ Vincent R. Ledlow
   Counsel for the Debtor

Jeffrey D. Goetz, Esq., AT0002832
Vincent R. Ledlow, Esq., AT0013348
BRADSHAW, FOWLER, PROCTOR &
FAIRGRAVE, P.C.
801 Grand Avenue, Suite 3700
Des Moines, IA 50309-8004
Telephone: (515) 246-5817
Facsimile: (515) 246-5808
goetz.jeffrey@bradshawlaw.com
ledlow.vincent@bradshawlaw.com

General Reorganization Counsel to
the Debtor and Debtor in Possession




                                           42
 Case 18-00507-als11                Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                                    Desc
                                     Main Document     Page 43 of 62



                                                 LIST OF EXHIBITS

Exhibit A . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Debtor’s Tax Year 2017 Financial Statements

Exhibit B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . List of Allowed General Unsecured Claims

Exhibit C . . . . . . . . . . . . . . . . Executory Contracts Assumed by the Debtor and Assigned to SSC

Exhibit D . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Debtor’s Liquidation Analysis




                                                               43
Case 18-00507-als11   Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54   Desc
                       Main Document     Page 44 of 62



EXHIBIT A TO THE DISCLOSURE STATEMENT OF SIVYER STEEL CORPORATION, DEBTOR AND
                 DEBTOR-IN-POSSESSION, DATED NOVEMBER 15, 2019

                        Tax Year 2017 Financial Statements
                                         Case 18-00507-als11                                                   Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                                                                                             Desc
                                                                                                                Main Document     Page 45 of 62

SSC BALANCE SHEET
($000)

                                   Period 12           Period 1         Period 2         Period 3         Period 4         Period 5         Period 6         Period 7         Period 8         Period 9     Period 10       Period 11       Period 12
                                       2016             2017             2017             2017             2017             2017             2017             2017             2017             2017            2017            2017            2017
                  ASSETS
Cash                               $          58   $           55   $        271     $        274     $        666     $        741     $        684     $        577     $        683     $        671     $      660      $      822      $    1,416
Accounts Receivable (Net)               1,037             1,128              878            1,034            1,252              998            1,289            1,389            1,327              847            876             950           1,144
       Cash & A/R                  $    1,095      $      1,183     $      1,149     $      1,308     $      1,917     $      1,739     $      1,973     $      1,967     $      2,010     $      1,518     $    1,536      $    1,771      $    2,559


Raw Materials                      $      956      $        855     $        978     $        872     $        909     $        780              853              898              976            1,011            882             874             858
Maintenance Materials                   1,054             1,218            1,136            1,114            1,104            1,089            1,033            1,272            1,296            1,213          1,045           1,201           1,012
Work In Process                         4,702             4,553            4,980            5,816            5,592            5,658            5,521            5,655            5,621            6,090          5,939           5,092           3,947
Finished Goods                          1,703             1,441            1,304            1,323            1,217            1,162            1,169            1,036            1,011              990          1,011             980           1,060
In-Transit                                     4               47               34               26               55               30             -                  30               28               8                0              27              44
Less: Reserve                           (3,132)           (3,083)          (2,801)          (3,299)          (3,471)          (3,490)          (3,303)          (3,397)          (3,436)          (3,022)        (2,797)         (2,400)         (2,146)
       Net Inventory               $    5,287      $      5,032     $      5,631     $      5,851     $      5,406     $      5,231     $      5,273     $      5,494     $      5,495     $      6,290     $    6,081      $    5,774      $    4,775


Prepaid Expenses                   $      989      $      1,053     $      1,066     $        963     $        863     $        872     $        720     $        729     $        459     $      1,310     $    1,194      $    1,184      $    1,051
Other Current Assets                      519               517                 14               20            101                 24               27               26            552              135                69          118             124


TOTAL CURRENT ASSETS               $    7,890      $      7,784     $      7,860     $      8,141     $      8,287     $      7,866     $      7,992     $      8,217     $      8,516     $      9,254     $    8,879      $    8,847      $    8,509


Property, Plant & Equipment        $   43,151      $     43,072     $     43,072     $     43,072     $     43,072     $     43,072     $     43,099     $     43,099     $     42,965     $     42,978     $   42,978      $   42,978      $   41,992
Less: Accumulated Deprec.              (27,351)         (27,594)         (27,885)         (28,176)         (28,463)         (28,744)         (29,020)         (29,294)         (29,456)         (29,719)        (29,981)        (30,243)        (29,577)
       Net PP & E                  $   15,800      $     15,478     $     15,187     $     14,897     $     14,609     $     14,329     $     14,079     $     13,805     $     13,509     $     13,259     $   12,997      $   12,735      $   12,414


TOTAL ASSETS                       $   23,690      $     23,262     $     23,047     $     23,038     $     22,897     $     22,195     $     22,071     $     22,022     $     22,025     $     22,514     $   21,876      $   21,581      $   20,923


                LIABILITIES


Line of Credit/Overlines           $    6,618      $      6,479     $      6,379     $      6,304     $      6,279     $      6,254     $      6,092     $      6,134     $      5,795     $      5,718     $    5,683      $    5,491      $    5,134
Accounts Payable                        6,787             7,074            7,133            6,959            7,140            6,942            7,071            6,913            6,808            6,785          6,712           6,784           6,928
Notes Payable                             810               734              683              596              514              433              345              339              336            1,062            969      $      875             782
Accrued Expenses                        3,330             3,008            2,987            3,358            3,311            3,117            3,319            3,519            3,607            3,698          3,782           3,818           4,636
Current Portion of LT Debt                350               350              350              350              350              350              350              350              350              350             -               -               -


TOTAL CURRENT LIABILITIES          $   17,895      $     17,645     $     17,531     $     17,567     $     17,594     $     17,096     $     17,177     $     17,254     $     16,896     $     17,612     $   17,146      $   16,968      $   17,481


Long Term Debt                     $    2,538      $      2,538     $      2,538     $      2,523     $      2,523     $      2,508     $      2,493     $      2,478     $      2,463     $      2,448     $    2,783      $    2,783      $    2,753
Notes Payable - Vendors                 2,020             2,020            2,020            2,020            2,020            2,020            2,020            2,020            2,020            2,020          2,020           2,020           2,020
Non-Current Pensions                      282               282              282              282              282              282              282              282              282              282            282             282             282
Reserve Post Retirement Ben               217               217              217              217              217              217              217              217              217              217            217             217             217


TOTAL LONG TERM LIABILITIES        $    5,056      $      5,056     $      5,056     $      5,041     $      5,041     $      5,026     $      5,011     $      4,996     $      4,981     $      4,966     $    5,301      $    5,301      $    5,271


TOTAL LIABILITIES                  $   22,952      $     22,701     $     22,587     $     22,608     $     22,636     $     22,123     $     22,188     $     22,251     $     21,878     $     22,578     $   22,447      $   22,269      $   22,752


       SHAREHOLDER'S EQUITY


Dividends Payable (Subordinated)   $   12,287      $     12,287     $     12,287     $     12,287     $     12,287     $     12,287     $     12,287     $     12,287     $     12,287     $     12,287     $   12,287      $   12,287      $   13,632
Preferred Stock                        20,690            20,690           20,690           20,690           20,690     $     20,690     $     20,690     $     20,690     $     20,690     $     20,690     $   20,690      $   20,690      $   20,690
Additional Paid-In-Capital              (9,910)           (9,910)          (9,910)          (9,910)          (9,910) $        (9,910) $        (9,910) $        (9,910) $        (9,910) $        (9,910) $      (9,910) $       (9,910) $ (11,255)
Retained Earnings                      (10,462)         (20,239)         (20,239)         (20,239)         (20,239) $ (20,239) $ (20,239) $ (20,239) $ (20,239) $ (20,239) $ (20,239) $ (20,239) $ (20,239)
Accumulated Comp Income                 (2,089)           (2,089)          (2,089)          (2,089)          (2,089) $        (2,089) $        (2,089) $        (2,089) $        (2,089) $        (2,089) $      (2,089) $       (2,089) $       (2,089)
Net Ordinary Income Year-To-Date        (9,777)            (177)            (279)            (308)            (477)            (666)            (855)            (967)            (591)            (803)         (1,309)         (1,426)         (2,567)


TOTAL EQUITY                       $      738      $        561     $        460     $        430     $        261     $           72   $       (117) $          (229) $           147     $         (64) $       (571) $         (688) $        (1,829)


TOTAL LIABILITIES & EQUITY         $   23,690      $     23,262     $     23,047     $     23,038     $     22,897     $     22,195     $     22,071     $     22,022     $     22,025     $     22,514     $   21,876      $   21,581      $   20,923
                                         Case 18-00507-als11                                      Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                                                                                     Desc
                                                                                                   Main Document     Page 46 of 62

SSC INCOME STATEMENT
($000)
                                              PERIOD 1        PERIOD 2        PERIOD 3           PERIOD 4         PERIOD 5         PERIOD 6        PERIOD 7         PERIOD 8           PERIOD 9         PERIOD 10          PERIOD 11       PERIOD 12         YTD
                                               Actual          Actual          Actual             Actual           Actual           Actual          Actual           Actual             Actual           Actual             Actual          Actual           2017


Casting Sales                            $        2,971 $         2,908 $         3,643 $            3,179 $          2,748 $          3,435 $         2,516 $          2,816 $            2,494 $          2,328 $            2,571 $         2,947     $    34,555     93%
China Sales                                           6              88              68                   2              68               44              35               78                123               12                  3              46             574      2%
Tooling Sales                                         9              15                1               -                 35               22              44               18                 35               39                 66               2             288      1%
Surcharge                                           166             127             304                218              183              185             175              164                122              164                155             186           2,148      6%
Returns                                             (28)            (20)            (10)               (41)             (34)             (49)              (1)            (10)               (26)              (3)               (95)            (72)           (391)    -1%
Freight                                              10               (1)           -                  -                -                -               -                 (0)               -                  5                  8             -                22      0%
Discounts                                            (1)            -                 (2)                (4)              (7)              (1)             (2)             (1)                 (1)             (3)                (3)            (11)            (35)     0%
        Net Sales                        $        3,132 $         3,117 $         4,004 $            3,354 $          2,993 $          3,637 $         2,767 $          3,064 $            2,747 $          2,541 $            2,705 $         3,098     $    37,161

Metal & Alloys                           $          345   $         553   $         698      $         518    $         616    $         536   $         422    $         414      $         411    $         385      $         206   $         172     $     5,274     14%
Productive Materials                                532             784             693                547              496              500             445              536                622              414                308             282           6,159     16%
Direct Labor                                        311             323             455                253              274              356             283              305                358              302                244             249           3,714     10%
Indirect Labor                                      271             347             356                233              235              335             271              278                310              290                273             257           3,456      9%
Maintenance Labor                                    68              68              86                 68               71               75              59               58                 70               53                 47              58             784      2%
Maintenance Materials                                52              45              72                 53               48              118              35               46                 76               73                 45              66             730      2%
Utilities                                           249             290             309                181              216              294             299              207                281              188                203             262           2,979      8%
Operating Supplies                                   78              77             156                 87               76               90              83               62                134               92                 63             102           1,100      3%
Salaries                                             93              96             123                109              105              125             101              128                107              100                101             129           1,315      4%
Payroll Taxes & Fringes                             389             459             486                388              288              495             393              278                381              293                374             656           4,880     13%
Depreciation                                        294             291             290                287              280              277             274              269                263              262                262             232           3,282      9%
Other Fixed Expenses                                 63              62              64                 66               67               65              64               64                 64               74                 73              81             807      2%
Other Expenses                                       76              95             116                 87               75              124              43              116                183              132                129             104           1,279      3%
China Purchases                                      38              59              22                 34               26                0              64               49                 61               11                 47              56             468      1%
Machining Costs                                     102             108             104                159               83              149             112               99                 85               64                 58             112           1,234      3%
          Total Manuf. Costs             $        2,960   $       3,658   $       4,031      $       3,069    $       2,957    $       3,539   $       2,947    $       2,909      $       3,408    $       2,734      $       2,433   $       2,817     $    37,460

Inventory (Increase)/Decrease            $          190   $        (744) $         (324) $             251    $         (25) $           (91) $         (227) $               55   $        (752) $               54   $         289   $         941     $      (384)

         Cost of Sales                   $        3,150   $       2,914   $       3,708      $       3,320    $       2,932    $       3,447   $       2,719    $       2,963      $       2,655    $       2,787      $       2,721   $       3,758     $    37,076

Gross Profit                             $          (18) $          203 $           297 $                  35 $             61 $         190 $               48 $         101 $                  91 $        (246) $              (17) $        (660)    $          84
                                                    -1%              7%              7%                    1%               2%            5%                 2%            3%                    3%          -10%                 -1%           -21%                0%

Sales                                    $           28   $          31   $          33      $          41    $          24    $          34   $          32    $          37      $          36    $          29      $          46   $          41     $       412
Administration                                      148             244             228                185              177              306             226              138                231              213                203             331           2,629
       SG & A                            $          176   $         275   $         261      $         227    $         201    $         341   $         258    $         175      $         267    $         241      $         248   $         372     $     3,041     8%


Operating Income                         $         (194) $          (72) $              36   $        (192) $          (140) $          (151) $         (210) $           (74) $            (175) $          (487) $            (265) $        (1,032)   $    (2,957)

Interest/(Expense)                        $         (44) $          (41) $          (64) $             (56) $           (61) $           (54) $          (57) $           (64) $             (62) $            (66) $            (55) $          (83)    $      (707)
Other Income (Expense)                               61              11              (1)                79               12               16             155              514                 26                46               203             (26)          1,097
             Total Other Income/(Expense) $          17 $           (30) $          (65) $              23 $            (49) $           (38) $           98 $            450 $              (36) $            (19) $            148 $          (109)    $       390

Net Income Before Taxes                  $         (177) $         (101) $          (30) $            (169) $          (189) $          (189) $         (112) $           376      $        (212) $          (507) $            (117) $        (1,141)   $    (2,567)
Taxes                                               -               -               -                  -                -                -               -                -                  -                -                  -                -              -

Net Income                               $         (177) $         (101) $          (30) $            (169) $          (189) $          (189) $         (112) $           376      $        (212) $          (507) $            (117) $        (1,141)   $    (2,567)

EBITDA                                   $          161 $           230 $           325 $              174 $            152 $            142 $           219 $            709 $              114 $            (179) $             201 $          (826)   $     1,422
EBITDA %                                          5.14%           7.38%           8.12%              5.19%            5.09%            3.89%           7.92%           23.14%              4.14%            -7.03%              7.42%         -26.65%          3.83%

Net Tons Shipped                                    524             544             600                598              461              607             437              448                462              502                426             418           6,025
Net Tons Produced                                   481             699             745                551              493              613             446              498                568              420                252             303           6,068
Case 18-00507-als11   Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54   Desc
                       Main Document     Page 47 of 62



EXHIBIT B TO THE DISCLOSURE STATEMENT OF SIVYER STEEL CORPORATION, DEBTOR AND
                 DEBTOR-IN-POSSESSION, DATED NOVEMBER 15, 2019

                        Allowed General Unsecured Claims




                                  Page 1 of 1
    Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54   Desc
                                Main Document     Page 48 of 62

Name                                           Allowed Amount
2 & 92 Used Truck Parts, Inc.                           $159.38
A & A Air Conditioning, Inc.                          $8,233.65
A L L Equipment                                      $14,179.46
Acadian Lawn & Landscape                              $1,103.20
Acro Manufacturing Corporation                       $88,416.67
ADP Commercial Leasing                                $5,391.09
Advanced Environ. Testing & Abatement                 $1,300.00
Aeromet Engineering Inc.                                $370.00
Aerotek Commercial Staffing, Inc.                    $37,821.98
Ahlers & Cooney, P.C.                                    $90.00
Airgas USA, LLC                                         $832.00
Airrco LLC                                           $1,250.00
Alignex, Inc.                                         $4,434.98
Allied Electronics                                   $1,110.95
Alltest, Inc.                                         $3,064.50
Alter Trading Corporation                           $139,430.33
Altorfer Rents                                       $15,966.52
Altorfer, Inc.                                       $3,632.70
Ameralloy Steel Corporation                           $2,068.94
American Colloid Co.                               $137,925.80
American Electric Control Corp.                       $2,480.31
American Express                                     $21,754.52
American Foundry Society                              $5,620.00
American Pattern & CNC Works Inc.                     $5,500.00
Ameri-source Specialty Products, Inc.                $62,286.94
Anderson Commercal Concrete, Inc.                    $10,377.00
ASI International LTD                                $19,325.65
Ask Chemicals                                       $54,249.68
Auburn Systems, LLC                                   $2,201.05
Audiolgy Consultants PC                               $1,244.77
B & E Pattern Co.                                    $37,100.00
B & L Information Systems, Inc.                       $3,997.12
Balcon                                                  $267.50
Barton Solvents, Inc.                                  $273.00
Batteries & Bulbs                                       $588.83
BDI - Bearing Distributors                          $146,701.79
Behr Iron & Metal                                     $7,203.75
Berg Engineering & Sales, Inc.                        $1,266.00
Big River Equipment Co. Inc.                          $1,715.89
Blackhawk Specialty Products, Inc.                      $199.16
Block Ready Mix Group                                   $479.72
Bodycote Thermal Processing                             $702.00
Bourn & Koch, Inc.                                       $95.00
Bowe Machine Co.                                     $14,168.76
Brake Products, Inc.                                  $6,035.67
Cal-Rite Corporation                                  $2,004.60
     Case 18-00507-als11         Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54   Desc
                                  Main Document     Page 49 of 62

Canfield & Joseph, Inc.                             $540,954.14
Carlin Automation Inc.                                 $3,029.87
Carpenter Brothers, Inc.                            $205,557.85
CarQuest Auto Parts Stores                              $494.00
Cartridge World - Utica                                   $48.14
Caterpillar Financial Services Corp                   $12,486.81
CDW Direct LLC                                         $5,017.69
CEM Corporation                                        $1,284.00
Certified Laboratories                                  $379.09
CH Robinson Co. Inc.                                 $13,510.43
Chemsearch                                            $16,391.96
Christy Refractories Co. LLC                          $83,600.00
Cintas Corporation #762                                $7,729.19
Citibank NA c/o SGS North America                     $18,662.00
Citrix Online, LLC                                     $1,478.93
Coface North America, Inc.                            $41,568.00
Communication Innovators Inc.                          $5,008.36
Complete Heat Treating                                 $2,100.00
Conductix, Inc.                                        $2,744.00
Constellation New Energy - Gas Div                    $91,696.53
Continental Fire Sprinkler Co.                         $5,276.89
Control Application & Maintence, Inc.                   $717.10
Control Specialists                                     $384.00
Con-Way Freight                                        $4,335.31
Cores for You                                        $111,969.31
Coventry Capital Partners, Inc.                      $232,719.56
Crack Eliminator                                       $3,722.00
Crane Pro Parts                                        $8,774.25
Crescent Electric Supply                              $8,627.39
CS Technologies                                        $1,536.72
C-Spec                                                 $1,040.00
CT Corporation                                          $162.80
CT Products, LLC                                      $79,961.34
Culligan of Davenport                                   $856.00
Dale Weeldreyer                                        $1,904.48
Dan's Overhead Doors                                   $5,385.51
Davenport Electric Contract Co.                       $84,878.60
Dearboard Crane and Engineering Co                     $2,132.00
Dell Financial Services                                 $347.59
Dell Financial Services L.L.C.                        $85,502.98
Dell Marketing LP                                      $3,507.20
Dietert Foundry Testing Equipment                      $1,538.13
Dimensional Graphics                                   $2,084.39
Direct Path                                            $6,336.28
Diversified Benefit Services, Inc.                      $390.99
Diversified Nonferrous Tech Inc,                       $7,997.02
Dohrn Transfer Company                                $14,331.77
     Case 18-00507-als11         Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54   Desc
                                  Main Document     Page 50 of 62

E91, Inc.                                              $8,080.00
Eagle Engineering, Inc.                               $42,384.54
Eastern Iowa Tire                                      $5,957.81
EasyPower, LLC                                        $14,432.00
EDM ZAP Parts, Inc.                                      $900.00
Electronic Engineering                                $2,686.87
Embroidme-Davenport                                    $1,111.29
EMC Insurance/IA                                      $20,625.26
Energetics                                               $621.72
Engles Trucking Services, Inc.                       $20,255.00
Enviromark                                             $1,500.00
Eriez Manufacturing                                    $5,878.77
Exact Metrology Inc.                                     $105.00
Fairfield Manufacturing                               $30,100.00
Fastenal Company                                      $4,908.44
Fed Ex                                                $1,161.00
Fed Ex Freight                                           $184.83
Federal Insurance Company                             $59,648.61
Ferrellgas, LP                                          $975.06
First Insurance Funding                              $902,028.01
Flash, Inc.                                           $13,097.45
Flex-Pac, Inc.                                         $4,887.98
Ford Photography                                         $150.00
Foseco, Inc.                                          $24,730.32
Foundry Sand Service, LLC                             $93,697.41
G & K Services                                         $9,097.07
G & W Patterns, Inc.                                  $16,050.00
Gardner Engineering Inc.                               $6,210.11
General Electric Company                            $884,349.00
General Kinematics Corp                               $16,180.23
General Pattern Corp                                  $20,230.00
Gett Industries, Inc.                                $45,798.74
Glass Service Center                                     $245.00
Global Equipment Co., Inc.                             $3,632.66
Godfrey & Kahn                                      $224,148.42
Grainger                                               $8,289.69
Graphic Products                                         $209.99
Guaranteed Pattern                                     $8,000.00
Gudgeon Thermfire International, Inc.                  $7,569.50
Hach Co.                                                 $252.38
Hagemeyer North America Inc.                           $3,942.96
Hal Davis                                             $2,713.17
Harbor Freight Tools USA Inc.                            $272.04
Hastie Mining & Trucking                              $16,590.00
Hempel Pipe & Supply Inc.                              $2,170.47
Heraeus Electro-Nite Co.                               $9,536.60
Holland Inc.                                           $2,364.49
    Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54   Desc
                                Main Document     Page 51 of 62

Holmes Murphy & Associates                          $69,731.09
Holming Fan & Fabrication                           $2,062.84
Home Depot Credit Services                              $70.00
Hometown Plumbing & Heating                            $586.00
Hot-Line Freight System, Inc.                        $1,250.00
Hydraulic Solutions                                  $5,364.17
IFM Efector Inc.                                       $336.00
Insight Direct USA, Inc.                             $9,693.36
Internal Revenue Service                            $1,250.00
Iowa American Water (IL)                            $6,586.87
Iowa Department of Natural Resources                $8,000.00
Iowa Fluid Power, Inc.                                $765.26
Iowa Illinois Termite & Pest Inc.                      $711.55
Iowa Machinery & Supply, Inc.                      $73,002.34
Iowa-American Water (IA)                             $4,279.25
J&L Consulting                                       $1,672.68
Janda Motor Services, Inc.                          $17,445.63
Jerico Tool Company                                  $2,021.00
JP Morgan Chase                                    $447,690.02
K & K True Value Hardware                           $1,191.11
K & M Machine Fabricating Inc.                       $9,450.00
Karden Sales & Consulting, Inc.                      $2,897.45
KD Industries of Illinois, Inc.                     $6,865.42
Komatsu Mining                                     $628,000.00
Konecranes, Inc.                                    $5,817.25
KRC Enterprises, LLC                                   $925.00
Kymbyl Komplete Kare, Inc.                           $3,595.20
L&M Accounts Inc.                                    $4,938.00
Lanco Slings & Rigging, Inc.                        $13,764.52
Lane & Waterman                                     $21,380.00
Lanzen, Inc.                                        $10,542.00
Liebovich Steel & Aluminum Co.                      $6,556.50
Linco Refractory Supply Inc.                        $35,608.00
Lindfield Corporate Services Ltd.                    $7,950.00
Linwood Mining & Minerals Corp                      $7,386.42
Lloyd's Register Quality Assurance                   $1,587.81
Logan Contractors Supply Inc.                       $25,721.25
Macawber Engineering, Inc.                          $13,876.32
Machine Tooling Technology                             $918.52
Magma Foundry Technologies                          $38,718.70
Malespin Cleaning Services                           $6,420.00
Manley Brothers of Indiana, Inc.                   $101,696.68
Marco, Inc.                                          $2,263.68
Materials & Equipment Inc.                           $4,372.65
Max's Cab Company                                    $6,258.25
McGuire Sponsel                                      $8,896.89
McMaster Carr Supply Co.                             $7,917.54
     Case 18-00507-als11         Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54   Desc
                                  Main Document     Page 52 of 62

Mediacom                                                 $700.00
Metal Surgery Milwaukee Ltd.                           $6,160.00
Metamora Industries                                   $26,636.63
Metcast Service Tech Resources Inc.                      $929.50
Metlife Industries                                       $392.00
Metro Tools & Abrasives                                $1,258.64
Mid States Heating Services Inc.                       $7,473.95
Mid States Specialty Sales                             $2,176.81
MidAmerican Energy                                  $189,335.51
MidAmerican Energy Services, LLC                    $290,913.65
Midstate Manufacturing Co                            $41,262.20
Midwest Air Compressor LLC                               $535.00
Midwest Filtration LLC                                   $785.36
Midwest Therapy Centers                                  $275.00
Milwaukee Habitat for Humanity                         $8,000.00
Mississippi Laser Inc.                                 $5,466.00
Mitts & Merrill LP                                     $5,213.00
Modular Space Corporation                              $1,469.16
Morton Machining LLC                                     $600.00
Motion Industries, Inc.                              $17,025.61
MRS - The Management Association                         $125.00
MSC Industrial Supply Co.                              $1,764.06
N & M Transfer Co., Inc.                              $34,308.26
N&M Expedited                                         $32,544.73
N&M Transfer Co. Inc.                                  $2,059.07
Natural Resource Technology                            $7,091.90
New Expert Foundry Services                           $4,444.80
New Pig Corporation                                      $312.00
Ningbo Daming Precision Casting Co. Ltd.             $148,787.36
Ningbo Qianhao Metal Product Co.                       $9,070.56
Ningbo Yong Chao Mould Co. Ltd                        $15,200.00
Nite Ize                                                  $16.09
Northwest Mechanical, Inc.                             $4,938.48
NSL Central Testing LLC                                $6,066.69
O'Connell Machinery Co. Inc.                          $5,145.35
Oertel Sheet Metal                                    $87,440.00
Olderog Tire Service Inc.                              $5,848.54
Omega Engineering Inc.                                 $1,293.62
Overhead Door Co. of Peoria                            $6,750.00
Palmer Manufacturing & Supply Inc.                     $2,974.99
Parts Engineering Co. LLC                              $4,005.47
PC Connection                                         $5,135.32
Peerless Energy Systems LLC                            $2,308.98
Per Mar Security                                       $9,437.41
Petersen Plumbing & Heating                             $950.72
PGI                                                       $76.25
Pier Foundry & Pattern Shop                            $9,619.52
     Case 18-00507-als11         Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54   Desc
                                  Main Document     Page 53 of 62

Plant Equipment Co. Inc.                              $49,547.48
Postal Source                                            $200.29
PRI Inc.                                              $8,475.00
PRIAC                                                 $25,075.50
Pride Machine & Tool, Inc.                             $9,950.00
Prince Minerals, Inc.                                 $49,280.00
QC Analytical Services LLC                             $4,252.19
QC Transport, Inc.                                       $970.30
Quad Cities Chamber of Commerce                        $4,300.00
Quad City Occupational Health                          $3,553.00
Quad City Safety Inc.                                 $35,697.37
Quad City Testing Lab Inc.                             $2,474.02
Quant Corporation                                      $5,966.20
Quincy Compressor LLC                                 $12,333.57
R&L Carriers                                           $1,216.45
Raynor Door Inc of the Quad Cities                     $3,386.49
R-Con NDT INV                                        $37,877.78
Recycling Solutions & Consultants                     $25,410.01
Red Wing Shoe Store                                    $8,202.09
Red Wing Shoe Store                                      $928.72
Redridge Lender Services LLC                           $8,015.86
Refractory & Insulation Supply, Inc.                  $54,756.25
Regalia Manufacturing Co.                               $706.40
Republic Companies                                    $20,254.67
Republic Services                                     $16,994.19
Rexco Equipment                                          $167.51
Richardson Manufacturing Co.                         $227,925.50
Rilco Fluid Care, Inc.                                $32,278.28
RIM Logistics Ltd                                   $104,705.58
River Valley Cooperative                               $7,843.02
RK Dixon                                                 $608.77
Road Machinery & Supplies                              $1,012.54
Robert Half Finance & Accounting                      $16,050.00
Rock Island Electric Motor Inc.                        $6,059.59
Rock Island Lubricants and Chemical, Inc              $37,606.94
Rockford Rigging                                      $32,014.04
Roemer Machine & Welding Co.                             $360.00
Rogan, Inc.                                            $4,510.10
Russell Companies                                        $265.08
Ryan & Assoc. Inc.                                     $8,603.85
Ryder Transportation Services                          $2,398.64
Sadler Machine Co.                                    $25,270.00
Safety Kleen Corp                                         $17.01
Schebler Company                                       $5,927.85
Schiff Hardin LLP                                     $25,448.47
Schwenker & Mougin, Inc.                              $11,927.30
Scott County Treasurer                                $49,476.00
    Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54   Desc
                                Main Document     Page 54 of 62

Sedona Technologies Inc.                            $49,577.25
Seither & Cherry Quad Cities, Inc.                  $37,500.00
Selective Insurance                                 $15,860.00
Shanghai Soonv Special Alloy Co. Ltd                  $195.34
Shannahan Crane & Hoist, Inc.                        $5,766.93
Shenyang Jinli Metals & Minerals                  $494,773.17
Sherwin Williams                                    $8,619.34
Siemens Product Lifecycle Mgmt Software             $48,100.00
Simmers Crane Design & Service                       $3,053.07
Smith S J Welding Supply                           $161,711.99
Special Olympics Iowa                                   $30.78
Speyside Machining Holdings, LLC                     $2,038.35
Standard Forwarding Co. Inc.                          $576.17
State Chemical Solutions                             $1,510.50
Steel Founders' Society of America                  $14,541.80
Steel Wind Industries, Inc.                          $8,850.00
Straight Shot Express                                   $87.50
Strategy in Progress, LLC                             $900.00
Suncoast Packaging Inc.                              $2,120.00
Syntron Material Handling, LLC                       $1,608.09
TAG Communications, Inc.                            $31,689.12
Tall Grass Business Resources, Inc.                   $272.81
TBK Bank SSB                                             $0.00
TCCI Mfg.                                            $8,221.42
Team Industrial Services Inc.                        $3,652.76
Teledyne ISCO Inc.                                    $283.55
The C.A. Lawton Co.                                  $1,495.00
Thunder Bay Pattern Works                           $10,466.00
Tim Mohs                                              $324.71
Timberline Pallet & Skid, Inc.                       $1,520.40
Tinker Omega Manufacturing                           $1,800.47
Tool House, Inc.                                     $5,136.00
Toolcraft Co. Inc.                                   $5,955.76
Total Quality Logistics                             $6,075.91
Tri Aerospace LLC                                   $14,015.00
Tri State Fire Control, Inc.                         $5,784.22
Tri-City Electric Co.                                $1,669.20
Trimborn Tooling Design LLC                         $10,309.00
Trinity Consultants                                $19,997.94
Tuf-Lok International                                 $597.37
Tully Industrial Inc.                                $1,126.00
Tungsten Network Inc.                                $1,420.00
U.S. Energy Services, Inc.                          $20,757.00
UI Labs                                               $500.00
United Steel Workers of America                      $4,302.79
Universal Welding and Engineering                  $52,084.26
UPS Freight                                           $154.25
     Case 18-00507-als11         Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54   Desc
                                  Main Document     Page 55 of 62

Van Hydraulics, Inc.                                   $8,870.97
Van Meter Industrial LLC                               $7,373.11
Verizon Wireless                                       $2,177.07
VWR Scientific LLC                                      $889.46
Walker National, Inc.                                  $5,539.50
Walmart Stores, Inc.                                   $8,868.68
Waltz-Holst Blow Pipe co. Inc.                        $70,470.35
Wells Fargo Bank, N.A.                                $10,787.86
Wesley B. Huisinga, Esq.                               $2,114.00
Wheelabrator Group                                     $1,524.76
Whirl Air Flow Corporation                             $3,135.00
Wynn Environmental                                     $1,010.00
YMH Torrance Inc.                                      $9,542.29
Zenar Corporation                                     $30,305.00
Zhejiang Wujing Machine Mfg Co. Ltd.                  $29,729.64
Zhengzhou Hi-Tech Mechanical Industry Co               $9,885.34

Total Allowed Unsecured Claims                    $10,064,651.91
 Case 18-00507-als11         Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                          Desc
                              Main Document     Page 56 of 62



 EXHIBIT C TO THE DISCLOSURE STATEMENT OF SIVYER STEEL CORPORATION, DEBTOR AND
                  DEBTOR-IN-POSSESSION, DATED NOVEMBER 18, 2019

               Executory Contracts Assumed by the Debtor and Assigned to SSC

                                                 Contracts
1.    ADP Workforce Now Comprehensive Services Agreement, dated as of September 30, 2015, between
      ADP, LLC and Seller.

2.    Product Sale Agreement, dated as of October 25, 2012, between Airgas USA, LLC and Seller.

3.    Full Service Maintenance Contract, dated as of April 6, 2016, between Advanced Business Systems, Inc.
      and Seller.

4.    Pest Control Service Agreement, dated as of November 3, 2017, between Iowa-Illinois Termite & Pest
      Control, Inc. and Seller.

5.    Commercial Real Estate Lease, dated as of May 3, 2011, between Meadows Warehousing Company and
      Seller.


6.    Commercial Real Estate Lease, dated as of August 24, 2012, between Meadows Warehousing Company
      and Seller.

7.    Truck Lease & Service Agreement, dated as of October 18, 2017, among Ryder Truck Rental, Inc., d/b/a
      Ryder Transportation Services and Seller.

8.    Collective Bargaining Agreement dated October 23, 2017, between Seller and the United Steel, Paper,
      Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers International Union
      AFL-CIO, CLC, on behalf of its Local 105-2

9.    Integrated Solutions, LLC Proposal for Services, dated September 15, 2017, and related Acceptance of
      Proposal by Seller, dated October 18, 2017

10.   Strategic Supply Agreement, dated as of August 2017, among Seller, Ningbo Yinzhou Longxing Casting,
      Huawei Casting and Ningbo Qianhau Metal Products.

11.   Strategic Supply Agreement, dated as of April 11, 2013, between ZhengZhou Hi-Tech Mechanical
      Industry Co., Ltd. and Seller.

12.   Faxable Lease Agreement, dated as of April 6, 2016, between Canon Financial Services, Inc. and Seller.

13.   ATM Site Location Agreement, dated as of February 12, 2015, between Cardtronics USA, Inc. and Seller.

14.   Gas Supply Agreement, dated as of July 12, 2017, between Constellation NewEnergy – Gas Division,
      LLC and Seller.

15.   Product Lease Agreement, dated as of February 8, 2016, between MailFinance Inc. and Seller.
 Case 18-00507-als11         Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                         Desc
                              Main Document     Page 57 of 62



                                                Contracts
16.   Payroll Services Agreement, dated as of December 20, 2017, between Paylocity Corporation and Seller.

17.   Parking Lot Lease, dated as of April 15, 1988, by and between Davenport, Rock Island and Northern
      Western Railway Company and Seller (as assigned to I & M Rail Link, LLC).

18.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40237630, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.

19.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40237640, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.

20.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40238160, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.

21.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40238231, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.

22.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40238290, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.

23.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40238295, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.

24.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40238299, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.

25.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40232699, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.

26.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40234029, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.

27.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40232337, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.

28.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40232404, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.
 Case 18-00507-als11         Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                          Desc
                              Main Document     Page 58 of 62



                                                 Contracts
29.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40232611, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.

30.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40214952, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.

31.   Supply Contract between General Dynamics Land Systems and Seller, identified as Purchase Order No.
      40214953, including any terms and conditions incorporated therein, with any and all additions,
      amendments, and revisions thereto.

32.   Commercial Automobile Policy No. CBA 1168422, dated October 1, 2017, issued by Regent Insurance
      Company to Seller.

33.   Commercial General Liability Policy No. P-001-000012664-01, dated October 1, 2017, issued by Axis
      Surplus Insurance Company to Seller.

34.   Commercial Inland Marine Policy No. CIM1168422, dated October 1, 2017, issued by General Casualty
      Company of Wisconsin to Seller.

35.   Commercial Property Policy No. 002943301, dated October 16, 2017, issued by Ironshore Specialty
      Insurance Company to Seller.

36.   Commercial Property Policy No. 011144310, dated October 16, 2017, issued by Lexington Insurance
      Company to Seller.

37.   Crime and Kidnap and Ransom Policy No. 106174779, dated October 1, 2017, issued by Travelers
      Casualty and Surety Company of America to Seller.

38.   Management Liability Policy No. MML-07983-18, dated March 30, 2018, issued by Atlantic Specialty
      Insurance Company (d/b/a OneBeacon Insurance) to Seller.

39.   Foreign Commercial Package Policy No. WR10006509, dated October 1, 2017, issued by The Insurance
      Company of the State of Pennsylvania to Seller.

40.   Ocean Cargo Policy No. 000007896103, dated October 1, 2017, issued by Federal Insurance Company
      (d/b/a Chubb) to Seller.

41.   Pollution Liability Policy No. EPC 6554462 05, dated October 1, 2017, issued by Steadfast Insurance
      Company (d/b/a Zurich) to Seller.

42.   Commercial Excess Liability Policy No. MKLV4EUL101072, dated October 1, 2017, issued by Evanston
      Insurance Company to Seller.

43.   Workers Compensation and Employers Liability Insurance Policy No. 100 0001871, dated October 1,
      2017, issued by Starr Indemnity & Liability Co. to Seller.
 Case 18-00507-als11         Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                          Desc
                              Main Document     Page 59 of 62



                                                 Contracts
44.   Flood Insurance Policy (Office & Warehouse) No. RL10047418, dated February 22, 2018, issued by
      National Flood Services to Seller.

45.   Flood Insurance Policy (Foundry & Office) No. RL00033884, dated February 22, 2018, issued by
      National Flood Services to Seller.

46.   Flood Insurance Policy (Mobile Equipment Storage) No. RL00033786, dated March 1, 2018, issued by
      National Flood Services to Seller.

47.   Flood Insurance Policy (Human Resources) No. RL00033791, dated March 1, 2018, issued by National
      Flood Services to Seller.

48.   Flood Insurance Policy (X-Ray Building) No. RL10047406, dated March 1, 2018, issued by National
      Flood Services to Seller.

49.   Flood Insurance Policy (200 E. Bellingham St.) No. FLD1732352, dated March 25, 2018, issued by
      National Flood Services to Seller.

50.   Sivyer Steel Corporation Hourly Employees’ 401(k) Plan.

51.   Sivyer Steel Corporation Salaried Employees’ Profit Sharing Plan.

52.   Sivyer Steel Corporation Retirement Income Plan.


53.   Sivyer Steel Corporation Postretirement Welfare Plan.

54.   Sivyer Steel Corporation Salaried and Hourly Employees Medical Plan, provided by Continental Benefits
      (Group #CB530).

55.   Sivyer Steel Corporation Salaried and Hourly Employees Pharmacy Benefit Plan, provided by CVS
      Caremark (RX Group #RX7851).

56.   Sivyer Steel Corporation Salaried and Hourly Employees Flexible Spending Accounts/Section 125 (FSA),
      provided by Diversified Benefit Services, Inc.

57.   Sivyer Steel Corporation Salaried and Hourly Employees Dental Plan, provided by Delta Dental of Iowa
      (Group #92063).

58.   Sivyer Steel Corporation Salaried and Hourly Employees Vision Plan, provided by UnitedHealthcare
      (Group #714524).

59.   Sivyer Steel Corporation Salaried and Hourly Employees Basic Life and Accidental Death &
      Dismemberment Plan, provided by Unum Group (Group #581269).
 Case 18-00507-als11        Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54                        Desc
                             Main Document     Page 60 of 62



                                               Contracts
60.   Sivyer Steel Corporation Salaried and Hourly Employees Short-Term and Long Term Disability Plan,
      provided by Unum Group.

61.   Sivyer Steel Corporation Hourly Employee Assistance Program (EAP), provided by Employee and
      Family Resources, Inc.

62.   Consulting Agreement dated January 1, 2012 between Fermet Steel and Metal Works Ltd. and the Seller

63.   Agreement between Global Diligence HK Ltd. and the Seller.

64.   Equipment Lease Agreement Contract 001-6245714-004 dated April 4, 2016 with Dell Financial Services
      and Seller

65.   Lease Agreement, dated as of December 17, 2013, between U.S. Bank Equipment Finance, a division of
      U.S. Bank National Association, and Seller.
Case 18-00507-als11   Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54   Desc
                       Main Document     Page 61 of 62



EXHIBIT D TO THE DISCLOSURE STATEMENT OF SIVYER STEEL CORPORATION, DEBTOR AND
                 DEBTOR-IN-POSSESSION, DATED NOVEMBER 15, 2019

                          Debtor’s Liquidation Analysis
             Case 18-00507-als11          Doc 303 Filed 11/18/19 Entered 11/18/19 16:05:54           Desc
                                           Main Document     Page 62 of 62
SIVYER STEEL CORPORATION
LIQUIDATION ANALYSIS FOR DISCLOSURE STATEMENT

                                                            PLAN ANALYSIS                   LIQUIDATION ANALYSIS

                                                      Conservative       Optimistic     Conservative        Optimistic

Cash Balance estimated at 2/1/2019                    $    370,000 $         370,000    $    370,000 $          370,000

Remaining Asset Recoveries
   Est. collections from retained a/r                 $        -     $        35,000    $        -      $        35,000
   Est. potential recovery from U.S. Truste
   for overpayment of admin. Fees                     $        -     $        42,380    $        -      $        42,380
    Est. potential recovery by Creditors
    Committee against Sivyer Steel Castings
    LLC                                               $        -     $       450,000    $        -      $            -
Estimated Funds Available to Pay Claims               $    370,000 $         897,380    $    370,000 $          447,380

Administrative Expenses:
   Professional Fees                                  $   (340,000) $       (340,000)   $    (340,000) $       (340,000)
   503(b)(9) Claims                                   $   (266,043) $       (266,043)   $    (266,043) $       (266,043)

Amount Available or Pre-Petition Claims               $   (236,043) $       291,337     $    (236,043) $       (158,663)

Priority Claims and Allowed Security Claims
    Tax Claim                                         $     (1,250) $         (1,250)   $      (1,250) $         (1,250)
    Open postpetition payables                        $   (155,000) $       (155,000)   $    (155,000) $       (155,000)
Amount Available to General Unsecured Payables        $   (392,293) $        135,087    $    (392,293) $       (314,913)

Estimated Unsecured Claims                            $ 10,064,652 $ 10,064,652         $ 10,064,652 $       10,064,652

Estimated Distribution % to Unsecured Creditors               0.0%              1.3%             0.0%               0.0%
